                                                                       1   ARMAND J. KORNFELD (WSBA #17214)                        HONORABLE WHITMAN L. HOLT
                                                                           THOMAS A. BUFORD (WSBA #52969)
                                                                       2   RICHARD B. KEETON (WSBA #51537)                         HEARING DATE: April 28, 2021
                                                                           BUSH KORNFELD LLP                                       HEARING TIME: 2:00 p.m. PST
                                                                       3   601 Union Street, Suite 5000                            RESPONSE DUE: April 21, 2021
                                                                           Seattle, WA 98101                                       LOCATION: Telephonic
                                                                       4   Tel.: (206) 292-2110
                                                                           Facsimile: (206) 292-2104
                                                                       5   Emails: jkornfeld@bskd.com,
                                                                           tbuford@bskd.com, and rkeeton@bskd.com
                                                                       6
                                                                           RICHARD M. PACHULSKI (CA Bar #90073)*
                                                                       7   IRA D. KHARASCH (CA Bar #109084)**
                                                                           JEFFREY W. DULBERG (CA Bar #181200)*
                                                                       8   JASON H. ROSELL (CA Bar #269126)*
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       9   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, CA 90067-4003
                                                                      10   Tel: (310) 277-6910
                                                                           Facsimile: (310) 201-0760
                                                                      11   Emails: rpachulski@pszjlaw.com,
                                                                           ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   and jrosell@pszjlaw.com
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   *Admitted Pro Hac Vice
                                            ATTOR NE YS A T LAW




                                                                           ** Admission Pro Hac Vice Pending
                                                                      14
                                                                           Attorneys for the Chapter 11 Debtors and
                                                                      15   Debtors in Possession
                                                                      16
                                                                                                   UNITED STATES BANKRUPTCY COURT
                                                                      17                           EASTERN DISTRICT OF WASHINGTON
                                                                      18
                                                                           In re                                             Chapter 11
                                                                      19

                                                                      20   EASTERDAY RANCHES, INC., et al.                   Lead Case No. 21-00141-11
                                                                                                                             Jointly Administered
                                                                      21                                     Debtors. 1
                                                                      22                                                     NOTICE AND MOTION FOR (I) AN
                                                                                                                             ORDER (A) APPROVING BID
                                                                      23                                                     PROCEDURES FOR THE SALE OF
                                                                                                                             ASSETS; (B) APPROVING
                                                                      24

                                                                      25   1
                                                                               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                                                                      26       Easterday Farms, a Washington general partnership (21-00176).

                                                                      27   SALE AND BID PROCEDURES MOTION – Page 1
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11          Doc 486     Filed 03/26/21   Entered 03/26/21 17:31:13       Pg 1 of 88
                                                                       1                                              PROCEDURES FOR THE
                                                                                                                      ASSUMPTION AND ASSIGNMENT OF
                                                                       2                                              EXECUTORY CONTRACTS AND
                                                                       3
                                                                                                                      UNEXPIRED LEASES; (C)
                                                                                                                      SCHEDULING THE AUCTION AND
                                                                       4                                              SALE HEARING; AND (D) GRANTING
                                                                                                                      RELATED RELIEF; AND (II) AN
                                                                       5                                              ORDER (A) APPROVING THE SALE
                                                                                                                      FREE AND CLEAR OF ALL CLAIMS,
                                                                       6                                              LIENS, AND ENCUMBRANCES; AND
                                                                       7
                                                                                                                      (B) APPROVING THE ASSUMPTION
                                                                                                                      AND ASSIGNMENT OR REJECTION
                                                                       8                                              OF EXECUTORY CONTRACTS AND
                                                                                                                      UNEXPIRED LEASES;
                                                                       9                                              MEMORANDUM OF POINTS AND
                                                                                                                      AUTHORITIES
                                                                      10

                                                                      11         PLEASE TAKE NOTICE that Easterday Ranches, Inc. and Easterday Farms,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   debtors and debtors in possession in the above-captioned chapter 11 cases, hereby file
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   this notice and Motion for (I) an Order (A) Approving Bid Procedures for the Sale of
                                            ATTOR NE YS A T LAW




                                                                      14   Assets; (B) Approving Procedures for the Assumption and Assignment of Executory
                                                                      15   Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and
                                                                      16   (D) Granting Related Relief; and (II) an Order (A) Approving the Sale Free and Clear
                                                                      17   of All Claims, Liens, and Encumbrances; and (B) Approving the Assumption and
                                                                      18   Assignment or Rejection of Executory Contracts and Unexpired Leases (the
                                                                      19   “Motion”).
                                                                      20         PLEASE TAKE FURTHER NOTICE that this Motion is based on this
                                                                      21   Notice and Motion, the arguments of counsel, and any other admissible evidence
                                                                      22   properly brought before this Court at or before the hearing on his Motion.
                                                                      23         PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be
                                                                      24   held on April 28, 2021 at 2:00 p.m. (Pacific Time) by telephone as set forth below.
                                                                      25   //
                                                                      26   //
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 2
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11      Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 2 of 88
                                                                       1        PLEASE TAKE FURTHER NOTICE that, pursuant to court orders
                                                                       2   responding to the COVID-19 pandemic, any party that wishes to address the
                                                                       3   court, or appear without addressing the court, must appear by telephonic
                                                                       4   appearance. The telephone conference call-in number is (877) 402-9757, Access
                                                                       5   Code: 7036041.
                                                                       6
                                                                           Dated: March 26, 2021        BUSH KORNFELD LLP
                                                                       7
                                                                                                        /s/ Thomas A. Buford, III
                                                                       8                                THOMAS A. BUFORD, III (WSBA 52969)
                                                                       9                                BUSH KORNFELD LLP

                                                                      10                                RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                                                        IRA D. KHARASCH (admission pro hac vice
                                                                      11
                                                                                                        pending)
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                JEFFREY W. DULBERG (admitted pro hac vice)
                                                                                                        JASON H. ROSELL (admitted pro hac vice)
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                            ATTOR NE YS A T LAW




                                                                      14                                Attorneys for Debtors and Debtors in Possession
                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27   SALE AND BID PROCEDURES MOTION – Page 3
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11    Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 3 of 88
                                                                       1                                        RELIEF REQUESTED
                                                                       2           Easterday Ranches, Inc. (“Ranches”) and Easterday Farms (“Farms”), debtors
                                                                       3   and debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (the
                                                                       4   “Chapter 11 Cases”), hereby move (this “Motion”), pursuant to sections 105(a), 363,
                                                                       5   365, 503, 507, 1123 and 1141 of title 11 of the United States Code (the “Bankruptcy
                                                                       6   Code”), Rules 2002, 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy
                                                                       7   Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 5005-1, 6004-1, 6006-1,
                                                                       8   9013-1, and 9029-1 of the Local Rules of the United States Bankruptcy Court for the
                                                                       9   Eastern District of Washington (the “Local Rules”) for entry of (i) an order
                                                                      10   substantially in the proposed form attached hereto as Exhibit A (the “Bidding
                                                                      11   Procedures Order”):             (a) approving the bidding procedures (the “Bidding
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Procedures”)2 in connection with the sale of real property interests and related farm
                                                                           equipment and other personal property (collectively, the “Assets”) or proposals to
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   sponsor a plan of reorganization (a “Plan”); (b) approving various forms and the
                                                                      15   manner of notice in connection therewith; (c) approving procedures for the
                                                                      16   assumption and assignment of executory contracts and unexpired leases (the
                                                                      17   “Assumption and Assignment Procedures”); (d) authorizing the Debtors to designate a
                                                                      18   stalking horse bidder and enter into a stalking horse asset purchase agreement; (e)
                                                                      19   scheduling an auction (the “Auction”) and the date and time of the hearing to approve
                                                                      20   the sale (the “Sale Hearing”) of the Assets and the assumption of certain liabilities of
                                                                      21   the Debtors (the “Assumed Liabilities”); and (f) granting related relief; and (ii) an
                                                                      22   order that will be filed prior to the Sale Hearing (the “Sale Order”) (a) authorizing the
                                                                      23   sale of such Assets free and clear of liens, claims, encumbrances, and other interests,
                                                                      24   except as otherwise may be provided in the purchase agreements memorializing such
                                                                      25
                                                                           2
                                                                               Any capitalized term used but not defined herein shall have the meaning ascribed to it in the Bidding
                                                                      26       Procedures.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 4
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21     Entered 03/26/21 17:31:13         Pg 4 of 88
                                                                       1   a sale; (b) approving the assumption and assignment of certain executory contracts
                                                                       2   and unexpired leases related thereto; and (c) granting related relief. In support of the
                                                                       3   Motion, the Debtors respectfully represent as follows:
                                                                       4                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                       5                                   JURISDICTION AND VENUE
                                                                       6           The court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
                                                                       7   1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper
                                                                       8   pursuant to 28 U.S.C. §§ 1408 and 1409.
                                                                       9           The statutory predicates for the relief sought herein are sections 105(a), 363,
                                                                      10   365, 503, 507, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rules 2002,
                                                                      11   6004 and 6006.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                   PRELIMINARY STATEMENT
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13           To expeditiously administer these bankruptcy cases while maximizing the value
                                            ATTOR NE YS A T LAW




                                                                      14   of their estates, and in accordance with the Debtors’ settlements of disputes with
                                                                      15   creditors Tyson Fresh Meats, Inc. (“Tyson”) and Washington Trust Bank
                                                                      16   (“Washington Trust”), the Debtors are moving forward with an orderly marketing
                                                                      17   process (the “Sale Process”) for the sale of the Assets (the “Sale”).
                                                                      18           Debtor Farms produces (a) feed for cattle and (b) crops, including among
                                                                      19   others, potatoes and onions. Farms’ feed is primarily sold to its sister cattle business,
                                                                      20   which is owned by Ranches. The Debtors’ operations span approximately 22,500
                                                                      21   acres over multiple farms, lots/ranches, and other complexes and facilities, all of
                                                                      22   which are located in Benton County, Washington. These properties are owned, leased,
                                                                      23   or otherwise utilized, in whole or in part, by the Debtors, which interests may be
                                                                      24   subject to purported liens and encumbrances.
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 5
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 5 of 88
                                                                       1           Pursuant to that certain Stipulation By and Between Debtors and Non-Debtor
                                                                       2   Sellers Regarding Cooperation With Respect to the Sale of Debtor and Non-Debtor
                                                                       3   Assets between the Debtors and the non-Debtor parties thereto (the “Cooperation
                                                                       4   Agreement”), approval of which is sought by separate motion, all of the real property
                                                                       5   composing the assets – including third party ownership interests – are being marketed
                                                                       6   and may be sold together.
                                                                       7           The Bidding Procedures described herein will provide the formal framework for
                                                                       8   the Sale Process and are designed to elicit value-maximizing bids. Among other
                                                                       9   things, the Bidding Procedures (a) set forth a timeline for the Sale Process that is
                                                                      10   reasonable and appropriate to elicit value-maximizing bids, (b) set forth the basic rules
                                                                      11   for submitting bids for the assets and a potential Auction, and (c) provide major
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   creditor groups with consultation rights at various stages in the process. The proposed
                                                                           Bidding Procedures comply with the requirements of the Bankruptcy Code, the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Bankruptcy Rules and the Local Rules and, therefore, should be approved.
                                                                      15                                           BACKGROUND
                                                                      16   A.      Case Background
                                                                      17           On February 1, 2021 (the “Ranches Petition Date”), Ranches filed a voluntary
                                                                      18   petition for relief under chapter 11 of the Bankruptcy Code before this court.
                                                                      19           On February 8, 2021 (the “Farms Petition Date”, together with the Ranches
                                                                      20   Petition Date, the “Petition Dates”), Farms also filed a voluntary petition for relief
                                                                      21   under chapter 11 of the Bankruptcy Code before this court.
                                                                      22           The Debtors continue to operate and manage their business and affairs as
                                                                      23   debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
                                                                      24           On February 16, 2021, the Office of the United States Trustee (the “U.S.
                                                                      25   Trustee”) appointed the following creditors to the Ranches Official Committee of
                                                                      26   Unsecured Creditors, as amended [Docket Nos. 152, 154, and 155] (the “Ranches
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 6
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 6 of 88
                                                                       1   Committee”): (i) J.R. Simplot; (ii) Alto Nutrients; and (iii) Animal Health
                                                                       2   International.
                                                                       3           On February 22, the U.S. Trustee appointed the following creditors to the Farms
                                                                       4   Official Committee of Unsecured Creditors, as amended [Docket Nos. 187, and 188]
                                                                       5   (the “Farms Committee” and together with the Ranches Committee, the
                                                                       6   “Committees”): (i) Labor Plus Solutions, Inc.; (ii) The McGregor Company; (iii) John
                                                                       7   Deer Financial; (iv) Dykman Electrical Inc.; (v) Two Rivers Terminal; and (vi) Frank
                                                                       8   Bushman.
                                                                       9           Additional information about the Debtors’ historical business operations, capital
                                                                      10   structure, and the events leading up to the commencement of these Chapter 11 Cases,
                                                                      11   is set forth in the Declaration of T. Scott Avila in Support of First Day Motions
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   [Docket No. 93], which is incorporated herein by reference.
                                                                           B.      Case Milestones
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14           On February 25, 2021, Ranches filed that certain Notice and Motion of Debtor
                                                                      15   Easterday Ranches, Inc. for the Entry of an Order Authorizing and Approving
                                                                      16   Settlement Term Sheet with Tyson Fresh Meats, Inc. [Docket No. 216] (the “Tyson
                                                                      17   Settlement Motion”), which requested court approval of, inter alia, the imposition of
                                                                      18   certain case milestones on Ranches, including that Ranches must file a motion for
                                                                      19   approval of sale procedures related to a sale of all or substantially all of Ranches’ real
                                                                      20   estate assets no later than March 26, 2021 (the “Bidding Procedures Motion
                                                                      21   Deadline”) and receive court approval of the same not later than 45 days after the date
                                                                      22   of filing such a motion (the “Bidding Procedures Approval Deadline”).
                                                                      23           On March 2, 2021, Farms and Washington Trust Bank entered into and filed
                                                                      24   that certain Stipulation by and Between Debtor Easterday Farms and Washington
                                                                      25   Trust Bank (I) Resolving Motion to Appoint Trustee Filed by Washington Trust Bank
                                                                      26   and (II) Imposing Certain Milestones [Docket No. 242] (the “WTB Stipulation”),
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 7
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 7 of 88
                                                                       1   which imposed certain of the case milestones discussed above on Farms, including the
                                                                       2   Bidding Procedures Motion Deadline and the Bidding Procedures Approval Deadline.
                                                                       3           On March 4, 2021, the Court entered an order [Docket No. 265] approving the
                                                                       4   Tyson Settlement Motion (the “Tyson Settlement”) and an order [Docket No. 266]
                                                                       5   approving the WTB Stipulation. This Motion is being filed in accordance with the
                                                                       6   Bidding Procedures Motion Deadline.
                                                                       7   C.      The Assets to Be Sold
                                                                       8           As discussed above, the Debtors’ operations span approximately 22,500 acres
                                                                       9   over multiple farms, lots/ranches, and other complexes and facilities, which are
                                                                      10   generally referred to by their common names: (i) Goose Gap Farm, (ii) River Farm,
                                                                      11   (iii) Nine Canyon Farm, (iv) Cox Farm, and (v) a storage complex on River Farm
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   (collectively, the “Properties”). The Properties consist of approximately 81 parcels, all
                                                                           of which are located in Benton County, Washington. The Properties are owned,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   leased, or otherwise utilized, in whole or in part, by the Debtors, which interests may
                                                                      15   be subject to purported liens and encumbrances. As noted above, pursuant to the
                                                                      16   Cooperation Agreement, approval of which is being sought by separate motion, all of
                                                                      17   the Properties, including third party ownership interests in such Properties, are being
                                                                      18   marketed to be sold together, along with related farm equipment and other personal
                                                                      19   property. A more detailed description of the Properties follows:
                                                                      20           i. The Goose Gap Farm. Goose Gap Farm comprises approximately 6,300
                                                                      21   acres, and includes, among other things, pivot irrigated farmland, dry pasture land,
                                                                      22   and a pump house. Goose Gap Farm also includes additional leasehold acreage.
                                                                      23           ii. The River Farm. River Farm comprises approximately 5,800 acres and
                                                                      24   includes, among other things, an approximately 8,400 square foot shop, storage
                                                                      25   facilities with an approximate capacity of 95,000 bushels of grain, and three
                                                                      26   manufactured homes. River Farm also includes additional leasehold acreage.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 8
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 8 of 88
                                                                       1           iii. The Nine Canyon Farm. Nine Canyon Farm comprises approximately
                                                                       2   3,000 acres, and includes, among other things, a grape vineyard, cherry orchard,
                                                                       3   40,000 square feet of storage facilities, including facilities suitable to hold 5,000 tons
                                                                       4   of potatoes, four manufactured homes, and a mobile home park with six mobile
                                                                       5   homes.
                                                                       6           iv. The Cox Farm. Cox Farm comprises approximately 7,500 acres, and
                                                                       7   includes, among other things, feedlot facilities capable of housing and feeding
                                                                       8   approximately 35,000 head of cattle, pivot irrigated farmland, a 4,300 square foot
                                                                       9   horse barn, and a 2,500 square foot residence. Cox also includes additional leasehold
                                                                      10   acreage, a steel dry commodity and hay storage shed, and nearly 67,000 square feet of
                                                                      11   storage facilities, including facilities to store over 5,200 tons of onions, 175,000
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   bushels of dry grain, 30,000 tons of high moisture corn, as well as an additional
                                                                           30,000 tons of silage storage.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   D.      The Marketing Process
                                                                      15           The Debtors, with the assistance of their co-Chief Restructuring Officers, are in
                                                                      16   the process of investigating their restructuring options in order to maximize the value
                                                                      17   of the Debtors’ estates. In this regard, the Debtors desire to continue a robust
                                                                      18   marketing process begun prior to the Petition Dates, in which they engaged Root
                                                                      19   Realty LLC, d/b/a Root Agricultural Advisory (“Root”) as their broker to market and
                                                                      20   potentially sell the Properties.
                                                                      21           In late December 2020, Root began reaching out to its expansive network of
                                                                      22   brokers, landowners, and operators in the western United States who may be
                                                                      23   interested in acquiring some or all of the Properties, preparing marketing information
                                                                      24   for the Properties, and entering into appropriate nondisclosure agreements with
                                                                      25   potential purchasers to provide additional information regarding the Properties.
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 9
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 9 of 88
                                                                       1           As of the date of this Motion, Root has made significant progress in marketing
                                                                       2   the Properties. In this regard, Root’s professionals have become well acquainted with
                                                                       3   the Properties, toured the Properties, established a data room for interested parties,
                                                                       4   created marketing materials to be provided to potential buyers, and distributed
                                                                       5   “teaser” emails to potential buyers. Furthermore, the Debtors have received signed
                                                                       6   nondisclosure agreements from 128 parties, nine of which have indicated intent to
                                                                       7   submit offers on some or all of the Assets.
                                                                       8           Additionally, in order to facilitate bidding and streamline due diligence and the
                                                                       9   Sale Process, the Debtors have undertaken to obtain certain inspections,
                                                                      10   environmental studies, and property surveys and to make them available to all
                                                                      11   potential bidders in the data room. The Debtors anticipate that most of these due
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   diligence items, except for property surveys, will be obtained and made available to
                                                                           potential bidders by approximately April 20, i.e., prior to the anticipated hearing on
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   this Motion.
                                                                      15           By this Motion, the Debtors seek approval of bidding procedures that will
                                                                      16   facilitate efforts to identify a purchaser of the Assets. Concurrent with the sale
                                                                      17   process, the Debtors intend to operate their business in the ordinary course of business
                                                                      18   and maximize the value of their assets for the benefit of all stakeholders.
                                                                      19                                       RELIEF REQUESTED
                                                                      20   A.      Bidding Procedures Order
                                                                      21           By this Motion, the Debtors seek the entry of the Bidding Procedures Order: (i)
                                                                      22   approving the Bidding Procedures; (ii) approving various forms and the manner of
                                                                      23   notice thereof; (iii) establishing the Assumption and Assignment Procedures; and (iv)
                                                                      24   scheduling the Auction and Sale Hearing.
                                                                      25           Additionally, by this Motion, the Debtors further request that, at the Sale
                                                                      26   Hearing, the Court enter an order approving the sale of the Assets.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 10
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 10 of 88
                                                                       1   B.      The Bidding Procedures
                                                                       2           To maximize the value of the Assets for the benefit of the Debtors’ estates and
                                                                       3   creditors, the Debtors seek to implement a competitive bidding process. As described
                                                                       4   more fully in the Bidding Procedures, the Debtors seek approval to sell the Assets to a
                                                                       5   Qualified Bidder or Bidders that makes the highest or otherwise best offer for the
                                                                       6   Assets including, without limitation, any offer to act as a sponsor for a plan of
                                                                       7   reorganization. The Debtors request that competing bids for the Assets be governed
                                                                       8   by the Bidding Procedures, including the submission of any Stalking Horse Bids (as
                                                                       9   defined below), which, among other things, collectively establish:
                                                                      10                         a. the requirements that a Potential Bidder (other than a Stalking
                                                                      11                            Horse Bidder) must satisfy to be entitled to participate in the
                                                                                                    bidding process and become a Qualified Bidder [Bidding
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                            Procedures at § 3];
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                 b. the requirements for Qualified Bidders to submit bids and the
                                                                      14                            method and criteria by which such bids become Qualified Bids
                                                                      15
                                                                                                    [Bidding Procedures at §§ 4 and 6];

                                                                      16                         c. the deadline by which bids must be submitted [Bidding Procedures
                                                                                                    at § 4(a)];
                                                                      17

                                                                      18
                                                                                                 d. the procedures for conducting the Auction [Bidding Procedures at
                                                                                                    § 9];
                                                                      19
                                                                                                 e. the assumption and assignment procedures for executory contracts
                                                                      20                            and unexpired leases [Bidding Procedures Order at ¶¶ 19-22]; and
                                                                      21
                                                                                                 f. various other matters relating to the sale process generally, the Sale
                                                                      22                            Hearing, due diligence, and designation of a Backup Bidder
                                                                      23                            [Bidding Procedures at §§ 5, 10, 15, 17].
                                                                                   In addition, the Debtors seek authority, subject to the terms of the Bidding
                                                                      24
                                                                           Procedures Order, to accept a stalking horse bid from a Potential Bidder (the “Stalking
                                                                      25
                                                                           Horse Bid”) and enter into a purchase agreement (the “Stalking Horse APA”) with
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 11
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 11 of 88
                                                                       1   such Potential Bidder (the “Stalking Horse Bidder”) in the Debtors’ business
                                                                       2   judgment in consultation with the Committees (collectively with the parties identified
                                                                       3   in the Bidding Procedures, the “Consultation Parties”). To facilitate a competitive,
                                                                       4   value-maximizing sale transaction, by this Motion, the Debtors reserve the right to
                                                                       5   seek approval of, in the exercise of their business judgment, a breakup fee and
                                                                       6   expense reimbursement (“Bid Protections”) for any Stalking Horse Bidder in
                                                                       7   accordance with the terms of any Stalking Horse APA.
                                                                       8           The Debtors have begun to entertain proposals to be a Stalking Horse Bidder,
                                                                       9   and anticipate that if they select a Stalking Horse Bidder, they will do so no later than
                                                                      10   late April or early May, in consultation with the Consultation Parties, after the initial
                                                                      11   key due diligence items are in the data room. To the extent the Debtors designate a
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Stalking Horse Bidder, the Debtors shall file a motion for an expedited hearing for
                                                                           approval of Bid Protections and to fix dates and deadlines (the “Stalking Horse Bidder
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Motion”). The Stalking Horse Bidder Motion, if filed, shall include a copy of the
                                                                      15   Stalking Horse Bidder’s Qualified Bidder APA, and shall include modifications to the
                                                                      16   bidding and auction procedures necessary to account for the Stalking Horse Bid. The
                                                                      17   Debtors will request that the Court set a hearing on shortened time, within eight (8)
                                                                      18   days of filing of the Stalking Horse Bidder Motion and to set a deadline for objections
                                                                      19   thereto within seven (7) days of service of such motion.
                                                                      20           Alternatively, if the Debtors elect to proceed without a Stalking Horse Bidder,
                                                                      21   the Debtors will instead file a notice of their intent to proceed by “naked” auction with
                                                                      22   the Bankruptcy Court (the “No Stalking Horse Bidder Notice”). If the Debtors file a
                                                                      23   No Stalking Horse Bidder Notice, the Court will conduct a hearing to address any
                                                                      24   modifications to the bidding and auction procedures and set dates and deadlines in
                                                                      25   accordance therewith.
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 12
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 12 of 88
                                                                       1           The Debtors will select the highest or otherwise best Qualified Bid for one or
                                                                       2   more individual Assets or all or substantially all of the Assets (the “Baseline Bid”)
                                                                       3   upon consultation with the Consultation Parties. In no event shall any Qualified
                                                                       4   Bidder, other than a Stalking Horse Purchaser be entitled to any Bid Protections.
                                                                       5           The Bidding Procedures contain the following provisions, which are more fully
                                                                       6   described in the Bidding Procedures and the Bidding Procedures Order: 3
                                                                       7                a. Key Dates and Deadlines. The following table sets forth the proposed
                                                                       8                   key dates and deadlines:
                                                                       9

                                                                      10   Event                                         Proposed Deadlines                Illustrative Dates4
                                                                      11
                                                                           Hearing on any Stalking Horse or              Eight (8) days after the          May 17, 2021
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Bid Protections Objections (if any)           Stalking Horse Bidder
                                                                           or, alternatively, to set dates and           Motion or No Stalking
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                           deadlines for a naked auction                 Horse Notice, as
                                            ATTOR NE YS A T LAW




                                                                      14   process (subject to Court                     applicable, is filed
                                                                           availability)
                                                                      15

                                                                      16   Deadline to File Notice of Intent             Three (3) days after              May 20, 2021
                                                                           to Assume and Assign Transferred              entry of Court’s order
                                                                      17   Contracts and Proposed Cure                   approving the Stalking
                                                                      18   Amounts                                       Horse Bidder Motion
                                                                                                                         (the “Stalking Horse
                                                                      19                                                 Bidder Approval
                                                                      20                                                 Order”)
                                                                      21   Deadline to File and Serve Sale               Four (4) days after entry May 21, 2021
                                                                           Notice                                        of the Stalking Horse
                                                                      22
                                                                                                                         Approval Order
                                                                      23

                                                                      24
                                                                           3
                                                                               These provisions are excerpted from the Bidding Procedures. However, to the extent of any
                                                                      25       inconsistencies between this summary and the Bidding Procedures, the Bidding Procedures shall govern.
                                                                      26   4
                                                                               These dates are illustrative and assume that the Debtors select a Stalking Horse Bid on May 9, 2021.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 13
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21      Entered 03/26/21 17:31:13           Pg 13 of 88
                                                                       1
                                                                           Event                                     Proposed Deadlines          Illustrative Dates4
                                                                       2
                                                                           Deadline to Submit Bids                   Fifteen (15) days after     May 28, 2021
                                                                       3                                             entry of the Stalking
                                                                       4                                             Horse Bidder Approval
                                                                                                                     Order, at 4:00 p.m.
                                                                       5                                             (Pacific Time)
                                                                       6
                                                                           Deadline to File Objections to            Twelve (12) days after      May 28, 2021
                                                                       7   Cure Amounts                              the filing and service of
                                                                       8
                                                                                                                     the Assumption and
                                                                                                                     Assignment/Cure
                                                                       9                                             Notice,
                                                                      10
                                                                                                                     at 4:00 p.m. (Pacific
                                                                                                                     Time)
                                                                      11
                                                                           Deadline for Debtors to Notify            Four (4) business days      June 1, 2021
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Bidders of Status as Qualified            after the Bid Deadline,
                                                                           Bidders                                   at 5:00 p.m. (Pacific
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                                     Time)
                                                                      14

                                                                      15   Auction (if necessary)                    Fourteen (14) days after    June 15, 2021
                                                                                                                     the Bid Deadline,
                                                                      16                                             at 10:00 a.m. (Pacific
                                                                      17                                             Time)

                                                                      18   Deadline to File Notice of (a)              One day following conclusion of the Auction
                                                                           Successful Bid and Backup Bid
                                                                      19
                                                                           and (b) Identity of Successful
                                                                      20   Bidder and Backup Bidder
                                                                      21   Deadline to File (a) Objections to                            July 8, 2021
                                                                      22   Sale and (b) Objections to                            at 4:00 p.m. (Pacific Time)
                                                                           Assumption and Assignment of
                                                                      23   Contracts
                                                                      24
                                                                           Reply Deadline                                               July 13, 2021
                                                                      25                                                         at 4:00 p.m. (Pacific Time)
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 14
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 14 of 88
                                                                       1
                                                                           Event                                     Proposed Deadlines         Illustrative Dates4
                                                                       2
                                                                           Sale Hearing Date                                            July 15, 2021
                                                                       3

                                                                       4                b. Provisions Governing Qualification of Bidders. To participate in the
                                                                       5                   bidding process or otherwise be considered for any purpose under the
                                                                                           Bidding Procedures, a person or entity interested in consummating a Sale
                                                                       6                   (a “Potential Bidder”) must deliver or have previously delivered to the
                                                                       7                   Debtors, if determined to be necessary by the Debtors in their sole
                                                                                           discretion, the following documents: (a) an executed confidentiality
                                                                       8                   agreement on terms acceptable to the Debtors (a “Confidentiality
                                                                       9                   Agreement”), to the extent not already executed; (b) identification of the
                                                                                           Potential Bidder and any of the principals, corporate officers, or other
                                                                      10                   representatives that are authorized to appear for and act on behalf of the
                                                                      11                   Potential Bidder with respect to the contemplated transaction; and (c)
                                                                                           unless publicly available in a filing under applicable securities laws or
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                   regulations, current audited and latest unaudited financial statements (the
                                                                                           “Financials”) of the Potential Bidder (or, if the Potential Bidder is an
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                           entity formed for the purpose of acquiring the Assets (x) Financials of the
                                                                      14                   equity holder(s) of the Potential Bidder or such other form of financial
                                                                      15                   disclosure as is acceptable to the Debtors and their advisors, and (y) a
                                                                                           written commitment acceptable to the Debtors and their advisors of the
                                                                      16                   equity holder(s) of the Potential Bidder to be responsible for the Potential
                                                                      17                   Bidder’s obligations in connection with the Sale), the adequacy of which
                                                                                           will be assessed by the Debtors.
                                                                      18

                                                                      19
                                                                                        c. Provisions Governing Joint Bid Discussions. If a Potential Bidder is
                                                                                           interested in engaging in discussions with a third party concerning a
                                                                      20                   potential joint Bid (“Joint Bid”) for the purchase of Assets, such Potential
                                                                      21
                                                                                           Bidder shall, prior to engaging in such discussions, (a) complete and
                                                                                           submit a form to be supplied by Root requesting the Debtors’ consent to
                                                                      22                   engage in such discussions and identifying the third party(ies), and (b)
                                                                      23
                                                                                           receive the Debtors’ written consent to engage in such discussions (the
                                                                                           “Joint Bid Discussion Protocol”).
                                                                      24
                                                                                        d. Provisions Governing Tenant Farmer Discussions. If a Potential
                                                                      25
                                                                                           Bidder is interested in engaging in discussions with a third party tenant
                                                                      26                   farmer solely in connection with a potential lease with such third party,
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 15
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13    Pg 15 of 88
                                                                       1                    such Potential Bidder shall, prior to engaging in such discussions, (a)
                                                                       2                    complete and submit a form to be supplied by Root identifying the third
                                                                                            party tenant farmer(s) and confirming that such third party tenant
                                                                       3                    farmer(s) has/have executed a Confidentiality Agreement and (b) provide
                                                                       4                    the Debtors with 72 hours’ notice to object to such discussions in writing
                                                                                            (the “Tenant Farmer Discussion Protocol” and together with the Joint Bid
                                                                       5                    Discussion Protocol, the “Third Party Discussion Protocols”). To the
                                                                       6                    extent the Debtors do not object in writing within 72 hours, such
                                                                                            discussions may proceed.
                                                                       7
                                                                                        e. Stalking Horse and Bid Protections. The Debtors, in consultation with
                                                                       8
                                                                                           the Consultation Parties, may identify the bid of a party to serve as a
                                                                       9                   stalking horse bid (the “Stalking Horse Bidder”). The Debtors may, in
                                                                                           consultation with the Consultation Parties, identify more than one
                                                                      10
                                                                                           Stalking Horse Bidder with respect to separate individual Assets.
                                                                      11                   Pursuant to the Bidding Procedures Order, the Debtors are authorized,
                                                                                           but not obligated, in the exercise of their business judgment, in
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                           consultation with the Consultation Parties, to provide the Stalking Horse
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                   Bidder with Bid Protections, subject to further Court approval.
                                            ATTOR NE YS A T LAW




                                                                      14                    To the extent a determination is made to select a Stalking Horse Bidder
                                                                      15                    (or more than one Stalking Horse Bidders with respect to individual
                                                                                            Assets), the Debtors will file an expedited motion seeking approval of
                                                                      16                    Bid Protections and fixing of related deadlines (the “Stalking Horse
                                                                      17                    Bidder Motion”). A hearing will be conducted on the Stalking Horse
                                                                                            Bidder Motion (the “Stalking Horse Bidder Hearing”) on the date that is
                                                                      18                    eight (8) days after the Stalking Horse Bidder Motion is filed, subject to
                                                                      19                    Court availability. To the extent that any party in interest objects to the
                                                                                            proposed Stalking Horse Bidder(s) and any Bid Protections provided
                                                                      20                    thereto, such party must file an objection, in writing, with the Court at
                                                                      21                    least one (1) day before the Stalking Horse Bidder Hearing at 4:00
                                                                                            p.m. (Pacific Time).
                                                                      22

                                                                      23
                                                                                        f. Provisions Governing Qualified Bids. A “Qualified Bidder” is a
                                                                                           Potential Bidder who satisfies the Bidding Procedures and whose
                                                                      24                   Financials, the Financials of its equity holder(s), or written commitments,
                                                                      25
                                                                                           as applicable, demonstrate (in the Debtors’ sole and absolute discretion)
                                                                                           the financial capability to consummate the Sale, whose Bid is a Qualified
                                                                      26                   Bid, and that the Debtors determine should be considered a Qualified
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 16
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 16 of 88
                                                                       1                    Bidder, in consultation with the Consultation Parties. No later than four
                                                                       2                    (4) business days after the Bid Deadline at 5:00 p.m. (Pacific Time),
                                                                                            the Debtors will notify each Potential Bidder in writing whether such
                                                                       3                    Potential Bidder is a Qualified Bidder and shall provide counsel to the
                                                                       4                    Consultation Parties copies of each Qualified Bid (unless a Consultation
                                                                                            Party is a Qualified Bidder or participates in a Qualified Bid with respect
                                                                       5                    to an active Bid).
                                                                       6
                                                                                            Creditors who have a valid, unavoidable and perfected lien on any assets
                                                                       7                    of the Debtors’ estates (“Secured Creditor(s)”) shall be deemed Qualified
                                                                                            Bidders under and in connection with the bidding procedures and may
                                                                       8
                                                                                            credit bid all or any portion of the Debtors’ obligations in accordance
                                                                       9                    with 11 U.S.C. § 363(k); and (b) any credit bid made by a Secured
                                                                                            Creditor (or any designee) by the Bid Deadline is, and will be deemed to
                                                                      10
                                                                                            be, a Qualified Bid in each instance for all purposes under and in
                                                                      11                    connection with the Bidding Procedures, provided, however, that nothing
                                                                                            herein constitutes a waiver of the estates’ rights to challenge the liens and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                            claims of Secured Creditors.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                            A proposal, solicitation, or offer for a purchase and sale of one or more
                                                                      14                    individual Assets or all or substantially all of the Assets or for an
                                                                      15                    alternative acquisition transaction (including a chapter 11 plan) (each, a
                                                                                            “Bid”) by a bidder that is submitted in writing and satisfies each of the
                                                                      16                    following requirements (the “Bid Requirements”) as determined by the
                                                                      17                    Debtors, in their reasonable business judgment, in consultation with the
                                                                                            Consultation Parties, shall constitute a “Qualified Bid”:
                                                                      18
                                                                                               i.       Assets. Each Bid must clearly state which assets and liabilities of
                                                                      19
                                                                                                        the Debtors that the Qualified Bidders are agreeing to purchase and
                                                                      20                                assume.
                                                                      21                      ii.       Purchase Price. Each Bid must clearly set forth the purchase
                                                                      22                                price in U.S. dollars to be paid for each individual Asset subject to
                                                                                                        the applicable asset package, including and identifying separately
                                                                      23                                any cash and non-cash components (the “Purchase Price”).
                                                                      24
                                                                                             iii.       Deposit. On or before the Bid Deadline, each Bid, other than a
                                                                      25                                credit bid, must be accompanied by a cash deposit in the amount
                                                                      26
                                                                                                        equal to 10 percent (10%) of the aggregate cash and non-cash
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 17
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 17 of 88
                                                                       1                                Purchase Price of the Bid, to be held together with other bidders’
                                                                       2                                cash deposits in a non-interest-bearing account to be identified and
                                                                                                        established by the Debtors (the “Deposit”).
                                                                       3
                                                                                             iv.        Assumption of Obligations. Each Bid must clearly state which
                                                                       4
                                                                                                        liabilities the Qualified Bidder is agreeing to assume.
                                                                       5
                                                                                              v.        Qualified Bid Documents.        Each Bid must include duly
                                                                       6                                executed, non-contingent transaction documents necessary to
                                                                       7                                effectuate the transactions contemplated in the Bid (including the
                                                                                                        chapter 11 plan to the extent required by the terms of the Bid) and
                                                                       8                                shall include a schedule of assumed contracts to the extent
                                                                       9                                applicable to the Bid, as well as all other material documents
                                                                                                        integral to such Bid (the “Qualified Bid Documents”). Such
                                                                      10                                documents must be based on and marked against form documents
                                                                      11                                provided by the Debtors (including a summary of each Bid as may
                                                                                                        be reasonably requested by the Debtors). Any modifications to the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                form of documents provided by the Debtors must be in form and
                                                                                                        substance acceptable to the Debtors, in consultation with the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                        Consultation Parties.
                                                                      14
                                                                                             vi.        Committed Financing.          To the extent that a Bid is not
                                                                      15
                                                                                                        accompanied by evidence of the Qualified Bidder’s capacity to
                                                                      16                                consummate the sale set forth in its Bid with cash on hand, each
                                                                                                        Bid must include unconditional committed financing from a
                                                                      17
                                                                                                        reputable financing institution documented to the satisfaction of
                                                                      18                                the Debtors that demonstrates that the Qualified Bidder has:
                                                                                                        (i) received sufficient debt and/or equity funding commitments to
                                                                      19
                                                                                                        satisfy the Qualified Bidder’s Purchase Price and other obligations
                                                                      20                                under its Bid; and (ii) adequate working capital financing or
                                                                      21
                                                                                                        resources to finance going concern operations for the Assets and
                                                                                                        the proposed transactions. Such funding commitments or other
                                                                      22                                financing must be unconditional and must not be subject to any
                                                                      23
                                                                                                        internal approvals, syndication requirements, diligence, or credit
                                                                                                        committee approvals, and shall have covenants and conditions
                                                                      24                                acceptable to the Debtors.
                                                                      25                    vii.        Contingencies. A Bid shall not be conditioned on the obtaining or
                                                                      26                                the sufficiency of financing or any internal approval, or on the
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 18
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 18 of 88
                                                                       1                                outcome or review of due diligence (other than for any surveys that
                                                                       2                                have not yet been obtained by the Bid Deadline with respect to real
                                                                                                        property that is included in such Bid), but may be subject to the
                                                                       3                                accuracy at the closing of specified representations and warranties
                                                                       4                                or the satisfaction at the closing of specified conditions, which
                                                                                                        shall be acceptable to the Debtors in their business judgment, in
                                                                       5                                consultation with the Consultation Parties.
                                                                       6
                                                                                           viii.        Identity. Each Bid must fully disclose the identity of each entity
                                                                       7                                that will be bidding or otherwise participating in connection with
                                                                                                        such Bid (including each equity holder or other financial backer of
                                                                       8
                                                                                                        the Qualified Bidder if such Qualified Bidder is an entity formed
                                                                       9                                for the purpose of consummating the proposed transaction
                                                                                                        contemplated by such Bid), and the complete terms of any such
                                                                      10
                                                                                                        participation. Under no circumstances shall any undisclosed
                                                                      11                                principals, equity holders, or financial backers be associated with
                                                                                                        any Bid. Each Bid must also include contact information for the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                                        specific persons, including financial advisors and counsel, if any,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                that the Debtors’ advisors should contact regarding such Bid.
                                            ATTOR NE YS A T LAW




                                                                      14                     ix.        Demonstrated Financial Capacity. A Qualified Bidder must
                                                                      15                                have, in the Debtors’ business judgment, the necessary financial
                                                                                                        capacity to consummate the proposed transactions required by its
                                                                      16                                Bid and provide adequate assurance of future performance under
                                                                      17                                all contracts proposed to be assumed by such Bid.
                                                                      18                      x.        Time Frame for Closing. A Bid by a Qualified Bidder must be
                                                                                                        reasonably likely (based on availability of financing, antitrust, or
                                                                      19
                                                                                                        other regulatory issues, experience, and other considerations) to be
                                                                      20                                consummated, if selected as the Successful Bid, within a time
                                                                                                        frame acceptable to the Debtors, in consultation with the
                                                                      21
                                                                                                        Consultation Parties.
                                                                      22
                                                                                             xi.        Binding and Irrevocable. A Qualified Bidder’s Bid shall be
                                                                      23                                binding and irrevocable unless and until the Debtors accept a
                                                                      24                                higher Bid for such Asset and such Qualified Bidder is not selected
                                                                                                        as the Backup Bidder.
                                                                      25

                                                                      26
                                                                                            xii.        Expenses and Disclaimer of Fees. Each Bid must disclaim any
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 19
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 19 of 88
                                                                       1                                right to receive a fee analogous to a break-up fee, expense
                                                                       2                                reimbursement, termination fee, or any other similar form of
                                                                                                        compensation. For the avoidance of doubt, no Qualified Bidder
                                                                       3                                will be permitted to request, nor be granted by the Debtors, at any
                                                                       4                                time, whether as part of the Auction or otherwise, a break-up fee,
                                                                                                        expense reimbursement, termination fee, or any other similar form
                                                                       5                                of compensation, and by submitting its Bid is agreeing to refrain
                                                                       6                                from and waive any assertion or request for reimbursement on any
                                                                                                        basis, including under section 503(b) of the Bankruptcy Code;
                                                                       7                                provided, however, that the Debtors may identify a stalking horse
                                                                       8                                bidder pursuant to the Bidding Procedures.

                                                                       9                   xiii.        Authorization. Each Bid must contain evidence that the Qualified
                                                                                                        Bidder has obtained authorization or approval from its board of
                                                                      10
                                                                                                        directors (or a comparable governing body acceptable to the
                                                                      11                                Debtors) with respect to the submission of its Bid and the
                                                                                                        consummation of the transactions contemplated in such Bid.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                            xiv.        Completed Diligence.         Each Bid must include a written
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                        acknowledgement and representation that the Qualified Bidder:
                                                                      14                                (i) has had an opportunity to conduct any and all due diligence
                                                                      15                                regarding the Assets prior to making its offer, other than of any
                                                                                                        surveys that have not yet been obtained by the Bid Deadline with
                                                                      16                                respect to real property that is included in such Bid; (ii) has relied
                                                                      17                                solely upon its own independent review, investigation, and/or
                                                                                                        inspection of any documents and/or the Assets in making its Bid;
                                                                      18                                and (iii) did not rely upon any written or oral statements,
                                                                      19                                representations, promises, warranties, or guaranties whatsoever,
                                                                                                        whether express, implied by operation of law, or otherwise,
                                                                      20                                regarding the Assets or the completeness of any information
                                                                      21                                provided in connection therewith or the Auction, except as
                                                                                                        expressly stated in the bidder’s Bid.
                                                                      22

                                                                      23
                                                                                             xv.        Adherence to Bidding Procedures. By submitting its Bid, each
                                                                                                        Bidder shall be deemed to have agreed to abide by and honor the
                                                                      24                                terms of these Bidding Procedures and agrees not to submit a Bid
                                                                      25
                                                                                                        or seek to reopen the Auction after conclusion of the Auction.

                                                                      26                    xvi.        Regulatory Approvals and Covenants. A Bid must set forth
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 20
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13    Pg 20 of 88
                                                                       1                                each regulatory and third-party approval required for the Qualified
                                                                       2                                Bidder to consummate the Sale, if any, and the time period within
                                                                                                        which the Qualified Bidder expects to receive such regulatory and
                                                                       3                                third-party approvals (and in the case that receipt of any such
                                                                       4                                regulatory or third-party approval is expected to take more than
                                                                                                        thirty (30) days following execution and delivery of the asset
                                                                       5                                purchase agreement, those actions the Qualified Bidder will take to
                                                                       6                                ensure receipt of such approvals as promptly as possible).

                                                                       7                   xvii.        Consent to Jurisdiction. The Qualified Bidder shall be deemed to
                                                                                                        have submitted to the jurisdiction of the Court and waive any right
                                                                       8
                                                                                                        to a jury trial in connection with any disputes relating to Debtors’
                                                                       9                                qualification of bids, the Auction, the construction and
                                                                                                        enforcement of these Bidding Procedures, the Sale documents, and
                                                                      10
                                                                                                        the Closing, as applicable.
                                                                      11
                                                                                          xviii.        Joint Bids. Joint Bids are permitted, provided that the Qualified
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                Bidders have complied with the Joint Bid Discussion Protocol.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                                        g. Right to Credit Bid. Any Secured Creditor with the right and power to
                                            ATTOR NE YS A T LAW




                                                                      14                   credit bid claims secured by their liens, shall have the right to credit bid
                                                                                           all or a portion of such Secured Creditor’s secured claims within the
                                                                      15
                                                                                           meaning of section 363(k) of the Bankruptcy Code; provided that a
                                                                      16                   Secured Creditor shall have the right to credit bid its secured claim only
                                                                                           with respect to the collateral by which such Secured Creditor is secured.
                                                                      17

                                                                      18                h. Cancellation of Auction. If the Debtors do not receive a Stalking Horse
                                                                                           Bid or other Qualified Bid by the Bid Deadline, then the Debtors may file
                                                                      19                   a notice cancelling the Auction.
                                                                      20
                                                                                        i. Auction. If the Debtors receive a Qualified Bid for an Asset, whether
                                                                      21                   through a Bid for one or more individual Assets or through a Bid for all
                                                                                           or substantially all of the Assets (including through a chapter 11 plan of
                                                                      22
                                                                                           reorganization), the Debtors will conduct the Auction to determine the
                                                                      23                   Successful Bidders with respect to such Asset or Assets, as applicable. If
                                                                      24
                                                                                           the Debtors do not receive a Qualified Bid for a given Asset, the Debtors
                                                                                           will not conduct the Auction as to such Asset. To the extent Qualified
                                                                      25                   Bidders are interested in separate individual Assets and/or all or
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 21
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 21 of 88
                                                                       1                    substantially all of the Assets, the Debtors may, in their sole discretion,
                                                                       2                    conduct separate auctions for the various Assets and Asset packages.

                                                                       3                    No later than the commencement of the Auction, the Debtors shall notify
                                                                                            each Qualified Bidder of the highest or otherwise best Qualified Bid or
                                                                       4
                                                                                            combination of Qualified Bids for each Asset or Assets, for which such
                                                                       5                    Qualified Bidder submitted a Bid or combination of Bids, as determined
                                                                                            in the Debtors’ reasonable business judgment, in consultation with the
                                                                       6
                                                                                            Consultation Parties (the “Baseline Bid”), and provide copies of the
                                                                       7                    applicable Qualified Bid Documents supporting the applicable Baseline
                                                                                            Bid to each Qualified Bidder and the Consultation Parties. The
                                                                       8
                                                                                            determination of which Qualified Bid constitutes the Baseline Bid and
                                                                       9                    which Qualified Bid constitutes the Successful Bid shall take into
                                                                                            account any factors the Debtors reasonably deem, in consultation with
                                                                      10
                                                                                            the Consultation Parties, relevant to the value of the Qualified Bid to the
                                                                      11                    Debtors’ estates, including, but not limited to: (a) the amount and nature
                                                                                            of the total consideration (including the amount of cash paid to or
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                            remaining in the estate pursuant to the Bid); (b) the likelihood of the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                    Qualified Bidder’s ability to close the Sale and the timing thereof; (c) the
                                            ATTOR NE YS A T LAW




                                                                                            net economic effect of any changes to the value to be received by the
                                                                      14
                                                                                            Debtors’ estates from the transaction contemplated by the Qualified Bid
                                                                      15                    Documents; (d) any reduction in claims against one or both of the
                                                                                            Debtors as a result of the Qualified Bid; and (e) the tax consequences of
                                                                      16
                                                                                            such Qualified Bid (collectively, the “Bid Assessment Criteria”).
                                                                      17
                                                                                            The Auction shall take place on no later than fifteen (15) days after the
                                                                      18                    Bid Deadline at 10:00 a.m. (Pacific Time) via videoconference, or such
                                                                      19                    later date and time, and by such other means, as selected by the Debtors
                                                                                            in consultation with the Consultation Parties. The Auction shall be
                                                                      20                    conducted in a timely fashion according to the Bidding Procedures.
                                                                      21
                                                                                        j. Provisions Governing the Auction. The Debtors and their professionals
                                                                      22                   shall direct and preside over the Auction. At the start of the Auction, the
                                                                      23
                                                                                           Debtors shall describe the terms of each Baseline Bid. All incremental
                                                                                           Bids made thereafter for a given Asset shall be Overbids and shall be
                                                                      24                   made and received on an open basis, and all material terms of each
                                                                      25
                                                                                           Overbid shall be fully disclosed to all other Qualified Bidders who
                                                                                           submitted Bids on such Asset. The Debtors shall maintain a written
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 22
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 22 of 88
                                                                       1                    transcript of all Bids made and announced at the Auction, including the
                                                                       2                    Baseline Bid, all applicable Overbids, and the Successful Bid.

                                                                       3                    Only Qualified Bidders and their legal and financial advisors, and the
                                                                                            members of and advisors to the Consultation Parties, and each such
                                                                       4
                                                                                            parties’ respective legal and financial advisors, shall be entitled to attend
                                                                       5                    the Auction, and the Qualified Bidders shall appear at the Auction in
                                                                                            person and may speak or Bid themselves or through duly authorized
                                                                       6
                                                                                            representatives. Only Qualified Bidders shall be entitled to Bid at the
                                                                       7                    Auction.
                                                                       8                k. Terms of Overbid. “Overbid” means any Bid made at the Auction by a
                                                                       9                   Qualified Bidder subsequent to the Debtors’ announcement of the
                                                                                           Baseline Bid. Each applicable Overbid must comply with the following
                                                                      10                   conditions:
                                                                      11
                                                                                                    i.    Minimum Initial Overbid. Bidding shall commence at the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                  Baseline Bid. The first overbid at the Auction (the
                                                                                                          “Minimum Initial Overbid”) shall be in an amount not less
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                          than (i) the amount of the Baseline Bid plus (ii) the Bid
                                                                      14                                  Protections (if any) plus (iii) an additional increment in an
                                                                      15                                  amount to be determined by the Debtors in consultation with
                                                                                                          the Consultation Parties (the “Initial Overbid Amount”).
                                                                      16
                                                                                                   ii.    Minimum Overbid Increment. Any Overbid following the
                                                                      17
                                                                                                          Minimum Initial Overbid or following any subsequent
                                                                      18                                  Prevailing Highest Bid (as defined below) for all or
                                                                                                          substantially all of the Assets shall be in increments in such
                                                                      19
                                                                                                          amounts to be determined by the Debtors in consultation
                                                                      20                                  with the Consultation Parties. The Debtors may establish
                                                                      21
                                                                                                          different overbid increments at the Auction for any
                                                                                                          individual Asset or other combination of Assets, as
                                                                      22                                  determined by the Debtors in the exercise of their business
                                                                      23
                                                                                                          judgment, in consultation with the Consultation Parties.

                                                                      24                          iii.    Conclusion of Each Overbid Round. Upon the solicitation
                                                                                                          of each round of applicable Overbids, the Debtors may
                                                                      25                                  announce a deadline (as the Debtors may, in their business
                                                                      26                                  judgment, extend from time to time, the “Overbid Round
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 23
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 23 of 88
                                                                       1                                  Deadline”) by which time any Overbids must be submitted
                                                                       2                                  to the Debtors.

                                                                       3                                  Subsequent to each Overbid Round Deadline, the Debtors
                                                                                                          shall announce whether the Debtors have identified, after
                                                                       4
                                                                                                          consultation with the Consultation Parties, an Overbid as
                                                                       5                                  being higher or otherwise better than the Baseline Bid, in the
                                                                                                          initial Overbid round, or, in subsequent rounds, the Overbid
                                                                       6
                                                                                                          previously designated by the Debtors as the prevailing
                                                                       7                                  highest or otherwise best Bid (the “Prevailing Highest Bid”).
                                                                                                          The Debtors shall describe to all Qualified Bidders the
                                                                       8
                                                                                                          material terms of any new Overbid designated by the
                                                                       9                                  Debtors as the Prevailing Highest Bid as well as the value
                                                                                                          attributable by the Debtors (after consultation with the
                                                                      10
                                                                                                          Consultation Parties) to such Prevailing Highest Bid based
                                                                      11                                  on, among other things, the Bid Assessment Criteria.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                          iv.     Overbid Alterations. An applicable Overbid may contain
                                                                                                          alterations, modifications, additions, or deletions of any
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                          terms of the Bid no less favorable to the Debtors’ estates
                                                                      14                                  than any prior Bid or Overbid, as determined in the Debtors’
                                                                      15                                  reasonable business judgment, in consultation with the
                                                                                                          Consultation Parties, but shall otherwise comply with the
                                                                      16                                  terms of these Bidding Procedures.
                                                                      17
                                                                                        l. Closing the Auction. The Auction shall continue until there is only one
                                                                      18                   Bid that the Debtors determine, in their reasonable business judgment,
                                                                                           and in consultation with the Consultation Parties, to be the highest or
                                                                      19
                                                                                           otherwise best Bid for such Asset. Such Bid shall be declared the
                                                                      20                   “Successful Bid,” and such Qualified Bidder, the “Successful Bidder”
                                                                      21
                                                                                           and at which point the Auction will be closed as to that Asset. The
                                                                                           Auction shall not close unless and until all Qualified Bidders have been
                                                                      22                   given a reasonable opportunity to submit an Overbid at the Auction to the
                                                                      23
                                                                                           then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                                                                           Successful Bid is conditioned upon approval by the Court of the
                                                                      24                   Successful Bid.
                                                                      25                    The Debtors shall not consider any Bids or Overbids submitted after the
                                                                      26                    conclusion of the Auction, and any such Bids or Overbids shall be
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 24
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 24 of 88
                                                                       1                    deemed untimely and shall under no circumstances constitute a Qualified
                                                                       2                    Bid.

                                                                       3                    As soon as reasonably practicable after closing the Auction, the Debtors
                                                                                            shall cause the Qualified Bid Documents for each Successful Bid and
                                                                       4
                                                                                            Backup Bid (defined below) to be filed with the Court.
                                                                       5
                                                                                        m. Backup Bidder. The Qualified Bidder with the next highest or
                                                                       6                   otherwise second-best Qualified Bid (the “Backup Bid”) for each Asset at
                                                                       7                   the Auction (if the Auction is conducted), as determined by the Debtors
                                                                                           in the exercise of their business judgment in consultation with the
                                                                       8                   Consultation Parties, shall be required to serve as a backup bidder (the
                                                                       9                   “Backup Bidder”). The Debtors shall announce the identity of any
                                                                                           Backup Bidder and the amount and material terms of the Qualified Bid of
                                                                      10                   the Backup Bidder at the conclusion of the Auction at the same time the
                                                                      11                   Debtors announce the identity of the Successful Bidder. The Backup
                                                                                           Bidder shall be required to keep its Qualified Bid open and irrevocable
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                   until the closing of the transaction with the applicable Successful Bidder.
                                                                                           The Backup Bidder’s Deposit shall be held in escrow until the closing of
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                           the transaction with the applicable Successful Bidder. If a Successful
                                                                      14                   Bidder fails to consummate its Successful Bid, the Debtors may select the
                                                                      15                   applicable Backup Bidder as the Successful Bidder, and such Backup
                                                                                           Bidder shall be deemed a Successful Bidder for all purposes. The
                                                                      16                   Debtors will be authorized, but not required, to consummate all
                                                                      17                   transactions contemplated by the Bid of such Backup Bidder without
                                                                                           further order of the Court or notice to any party.
                                                                      18
                                                                                            In such case, the defaulting Successful Bidder’s Deposit shall be forfeited
                                                                      19
                                                                                            to the Debtors, and the Debtors specifically reserve the right to seek all
                                                                      20                    available remedies against the defaulting Successful Bidder, including
                                                                      21
                                                                                            with respect to specific performance.

                                                                      22                n. Highest or Otherwise Best Bid. When determining the highest or
                                                                                           otherwise best Bid, as compared to other Bids, the Debtors may consider
                                                                      23                   the Bid Assessment Criteria.
                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 25
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 25 of 88
                                                                       1   C.      Assumption and Assignment Procedures
                                                                       2           The Debtors are seeking approval of the Assumption and Assignment
                                                                       3   Procedures for notifying counterparties to executory contracts and unexpired leases of
                                                                       4   proposed Cure Amounts (as defined below) with respect to those executory contracts
                                                                       5   and unexpired leases that the Debtors and non-debtors propose to assume and assign
                                                                       6   to the Successful Bidder (the “Transferred Contracts”).
                                                                       7           No later than three (3) days of entry of the Stalking Horse Bidder Approval
                                                                       8   Order, the Debtors will file a notice of intent to assume and assign the executory
                                                                       9   contracts and unexpired leases listed therein and proposed cure amounts (such list, the
                                                                      10   “Transferred Contract and Cure Schedule”), substantially in the form attached as
                                                                      11   Exhibit 3 to the Bidding Procedures Order (the “Assumption and Assignment/Cure
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Notice”), and serve such notice on all counterparties to the Transferred Contracts (the
                                                                           “Contract Counterparties”). The Assumption and Assignment/Cure Notice served on
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   each Contract Counterparty shall (i) identify each Transferred Contract; (ii) list the
                                                                      15   proposed cure amounts, if any, that the Debtors believe must be paid to cure all
                                                                      16   defaults outstanding under each Transferred Contract (the “Cure Amounts”) as of such
                                                                      17   date; (iii) include a statement that assumption and assignment of such Transferred
                                                                      18   Contract is not required or guaranteed; and (iv) inform such Contract Counterparty of
                                                                      19   the requirement to file any Cure Objection or Assignment Objection (each as defined
                                                                      20   below) by the Cure Objection Deadline or Assignment Objection Deadline (each as
                                                                      21   defined below). Service of the Transferred Contract and Cure Schedule upon a
                                                                      22   Contract Counterparty does not constitute an admission that a particular Transferred
                                                                      23   Contract is an executory contract or unexpired lease of property, or confirm that the
                                                                      24   Debtors are required to assume and/or assign such Contract.
                                                                      25           According to the Assumption and Assignment/Cure Notice, a Contract
                                                                      26   Counterparty must file any objection to the Cure Amount by no later than twelve (12)
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 26
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 26 of 88
                                                                       1   days after filing and service of the Assumption and Assignment/Cure Notice at
                                                                       2   4:00 p.m. (Pacific Time) (the “Cure Objection Deadline”). A Contract Counterparty
                                                                       3   must also file any objection to the assumption and assignment of such Transferred
                                                                       4   Contract by July 8, 2021 at 4:00 p.m. (Pacific Time) (the “Assignment Objection
                                                                       5   Deadline”).
                                                                       6           In addition, if the Successful Bidder or Backup Bidder, in accordance with the
                                                                       7   Bidding Procedures, identifies additional executory contracts or unexpired leases that
                                                                       8   it wishes to add to the Transferred Contracts and Cure Schedule (each an “Additional
                                                                       9   Contract”) (or wishes to remove a Transferred Contract from the Transferred
                                                                      10   Contracts and Cure Schedule) the Debtors shall, within two (2) calendar days of being
                                                                      11   informed of such a determination, send a supplemental Assumption and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Assignment/Cure Notice to the applicable Contract Counterparties to such executory
                                                                           contracts or unexpired leases added or removed from the Transferred Contracts and
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Cure Schedule.
                                                                      15           The Debtors request that the Court require that any objections to a proposed
                                                                      16   Cure Amount (a “Cure Objection”) must be made in writing and filed on the docket
                                                                      17   for these Chapter 11 Cases no later than the Cure Objection Deadline and state the
                                                                      18   basis of such objection with specificity, including, without limitation, the Cure
                                                                      19   Amount alleged to be due by such Contract Counterparty, and include complete
                                                                      20   contact information for such Contract Counterparty (including address, telephone
                                                                      21   number, and email address); (iii) comply with the Bankruptcy Code, the Bankruptcy
                                                                      22   Rules, and the Local Rules, and (iv) be served on the parties set forth in the Bidding
                                                                      23   Procedures, so as to be actually received by them on or before the Cure Objection
                                                                      24   Deadline.
                                                                      25           The Debtors further request that the Court require any other objections to the
                                                                      26   assumption and assignment of any of the Transferred Contracts (an “Assignment
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 27
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 27 of 88
                                                                       1   Objection”) must: (i) be made in writing and filed on the docket for these Chapter 11
                                                                       2   Cases no later than the Assignment Objection Deadline; (ii) state the basis of such
                                                                       3   objection with specificity and include complete contact information for such Contract
                                                                       4   Counterparty (including address, telephone number, and email address); (iii) comply
                                                                       5   with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and (iv) be
                                                                       6   served on the parties set forth in the Bidding Procedures so as to be actually received
                                                                       7   by them on or before the Assignment Objection Deadline
                                                                       8           In addition, the Debtors request that objections from any Contract Counterparty
                                                                       9   to an Additional Contract (an “Additional Assignment Objection”) must: (i) be made
                                                                      10   in writing and filed on the docket no later than seven (7) calendar days after the
                                                                      11   Debtors have sent notice to such Contract Counterparty of its intention to assume and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   assign such Additional Contract (as applicable, the “Additional Assignment Objection
                                                                           Deadline”), (ii) state the basis of such objection with specificity, including, without
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   limitation, the Cure Amount alleged by such Contract Counterparty, and include
                                                                      15   contact information for such Contract Counterparty, (iii) comply with the Bankruptcy
                                                                      16   Code, the Bankruptcy Rules, and the Local Bankruptcy Rules, and (iv) be served upon
                                                                      17   the Notice Parties (as defined in the Bidding Procedures) so as to be actually received
                                                                      18   on or before the Additional Assignment Objection Deadline.
                                                                      19           The Assumption and Assignment/Cure Notice also provides that Cure
                                                                      20   Objections and Assignment Objections, if any, will be heard at (i) the Sale Hearing or
                                                                      21   (ii) on such other date, as the Court may designate prior to or after the Sale Hearing.
                                                                      22   Any supplemental Assumption and Assignment/Cure Notice relating to an Additional
                                                                      23   Contract shall provide that Additional Assignment Objections will be resolved at a
                                                                      24   hearing to be held by the Court (i) on or before seven (7) calendar days from the
                                                                      25   timely filing of the Additional Assignment Objection or (ii) such other date designated
                                                                      26   by the Court.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 28
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 28 of 88
                                                                       1           At the Sale Hearing, the Debtors or the Successful Bidder shall (i) present
                                                                       2   evidence necessary to demonstrate adequate assurance of future performance by the
                                                                       3   Successful Bidder and (ii) request entry of an order approving the assumption and
                                                                       4   assignment of any or all Transferred Contracts to be assumed and assigned to the
                                                                       5   Successful Bidder. For the foregoing reasons, the Debtors believe that granting the
                                                                       6   relief requested herein is appropriate and in the best interests of all parties-in-interest.
                                                                       7   D.      Scheduling and Notice
                                                                       8           Pursuant to the terms of the Tyson Settlement and WTB Stipulation, the
                                                                       9   Debtors are required to (i) obtain entry of the Bidding Procedures Order no later than
                                                                      10   May 10, 2021, and (ii) obtain entry of an order approving the Sale, no later than July
                                                                      11   15, 2021.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           Given the approximate six-month marketing and diligence period (i.e., the
                                                                           period from the engagement of Root through the Bid Deadline) to be established by
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   the Bidding Procedures, the proposed timeline is sufficient to complete a fair and open
                                                                      15   sale process that will maximize the value received for the Assets. The proposed
                                                                      16   timeline will provide interested parties with sufficient time to perform due diligence
                                                                      17   given that the process is well understood at this juncture and the material they need is
                                                                      18   readily available. Thus, the schedule is sufficient, while respecting the necessity to
                                                                      19   consummate the Sale as quickly as possible to maximize the value received for the
                                                                      20   Assets.
                                                                      21           Notice of Sale Hearing. On the date the notice of this Motion is filed, the
                                                                      22   Debtors will cause this Motion and all exhibits hereto, the Bidding Procedures, and a
                                                                      23   copy of the proposed Bidding Procedures Order, to be served upon (a) the United
                                                                      24   States Trustee; (b) counsel to the known Secured Creditors, (c) counsel to each
                                                                      25   Committee; (d) the Attorney General of the United States and the United States
                                                                      26   Attorney’s Office for the Eastern District of Washington; (e) the Attorney General for
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 29
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 29 of 88
                                                                       1   the State of Washington; (f) all parties asserting a security interest in the Assets to the
                                                                       2   extent any such interest is reasonably known to the Debtors; (g) various federal, state,
                                                                       3   county and city tax and regulatory authorities; (h) all entities known to have expressed
                                                                       4   an interest in a transaction with respect to the Assets or that have been identified by
                                                                       5   the Debtors or their advisors as a potential purchaser of the Assets; (i) the contract
                                                                       6   counterparties whose contracts are identified as potentially being assigned; and (j) all
                                                                       7   parties requesting notice pursuant to Bankruptcy Rule 2002 (collectively, the “Sale
                                                                       8   Notice Parties”).
                                                                       9           Notice of Sale. Within four (4) calendar days of the entry of the Stalking Horse
                                                                      10   Bidder Approval Order, or as soon thereafter as practicable, the Debtors shall cause to
                                                                      11   be served, by first-class mail, postage prepaid, a sale notice (the “Sale Notice”) setting
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   forth, among other things, the dates established for submission of Qualified Bids, the
                                                                           Auction, and the Sale Hearing, substantially in the form attached to the Bidding
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Procedures Order as Exhibit 2, upon the Sale Notice Parties and all of the Debtors’
                                                                      15   creditors.
                                                                      16           Post-Auction Supplement. Following the Auction, the Debtors will promptly
                                                                      17   file with the Bankruptcy Court a notice (the “Notice of Successful Bidder”) that will
                                                                      18   inform the Bankruptcy Court of the results of the Auction. The Notice of Successful
                                                                      19   Bidder will identify, among other things, (i) the Successful Bidder as the proposed
                                                                      20   purchaser of the Assets, (ii) the amount and form of consideration to be paid by the
                                                                      21   Successful Bidder for the Assets, (iii) the liabilities to be assumed by the Successful
                                                                      22   Bidder, and (iv) the Transferred Contracts to be assumed by the Debtors and assigned
                                                                      23   to the Successful Bidder, or the Debtors’ rights and interests therein sold and
                                                                      24   transferred to the Successful Bidder, as the case may be, in connection with the Sale.
                                                                      25   The Notice of Successful Bidder will also include similar information relating to the
                                                                      26   Backup Bidder and the Backup Bid. In addition, the Debtors will attach to the Notice
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 30
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 30 of 88
                                                                       1   of Successful Bidder (i) any revised proposed Sale Order approving the Sale to the
                                                                       2   Successful Bidder, (ii) a copy of the Qualified Bidder APA entered into by the
                                                                       3   Debtors and the Successful Bidder following the Auction, and (iii) any additional
                                                                       4   information or documentation relevant to the Successful Bid. The Debtors will file
                                                                       5   the Notice of Successful Bidder on the docket for these Chapter 11 Cases as promptly
                                                                       6   as is reasonably practicable prior to the Sale Hearing, but will not be required to serve
                                                                       7   the same on any parties-in-interest in these Chapter 11 Cases.
                                                                       8           The Debtors further propose that, within 24 hours of the filing of the Notice of
                                                                       9   Successful Bidder, the Successful Bidder and the Backup Bidder will send by
                                                                      10   overnight delivery to each contract counterparty whose contract is part of such Bid,
                                                                      11   the financial and other commercial information to demonstrate adequate assurance of
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   future performance under such contract.             Such information will be provided to
                                                                           contract counter parties on a confidential basis.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   E.      Sale Order
                                                                      15           To ensure the Debtors are in compliance with the terms of the Tyson Settlement
                                                                      16   and WTB Stipulation, and in light of the Debtors’ limited liquidity, the Debtors
                                                                      17   request that this Court set the Sale Hearing for a date that is not later than July 15,
                                                                      18   2021. At the Sale Hearing, the Debtors intend to seek the entry of the Sale Order (a)
                                                                      19   approving the Sale free and clear of all Encumbrances, and (b) authorizing the
                                                                      20   assumption and assignment of the Transferred Contracts, among other things.
                                                                      21   Pursuant to the Sale Order, the Debtors will sell their assets free and clear of all
                                                                      22   Encumbrances to the fullest extent possible pursuant to section 363(f) of the
                                                                      23   Bankruptcy Code, including without limitation, successor liability or similar theories
                                                                      24   (except for those Assumed Liabilities and obligations expressly assumed by the
                                                                      25   Successful Bidder) and the Successful Bidder will be protected from liability for and
                                                                      26   cannot be pursued for any claims owed by the Debtors. In addition, the Sale Order
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 31
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 31 of 88
                                                                       1   will have findings that the Sale is not a fraudulent conveyance.               The Bidding
                                                                       2   Procedures provide proper and adequate notice for these and the other terms and
                                                                       3   conditions of the bidding, Auction, and Sale Process.
                                                                       4                                   APPLICABLE AUTHORITY
                                                                       5   A.      The Sale of Assets Is Authorized by § 363 as a Sound Exercise of the
                                                                       6           Debtors’ Business Judgment
                                                                       7           In accordance with Bankruptcy Rule 6004, sales of property rights outside the
                                                                       8   ordinary course of business may be by private sale or public auction. The Debtors
                                                                       9   have determined that the Sale of the Assets by public auction will enable them to
                                                                      10   obtain the highest and best offer for these assets (thereby maximizing the value of the
                                                                      11   estates) and is in the best interests of the Debtors’ creditors. The Debtors similarly
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   have determined in their business judgment that a sale of the Assets through a
                                                                           competitive, public auction is the best way to maximize the value of those assets.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14           Section 363 of the Bankruptcy Code provides, in relevant part, that a debtor in
                                                                      15   possession “after notice and a hearing, may use, sell or lease, other than in the
                                                                      16   ordinary course of business, property of the estate.” 11 U.S.C. § 363(b). Under
                                                                      17   applicable case law throughout the country, if a debtor’s proposed use of its assets
                                                                      18   pursuant to section 363(b) of the Bankruptcy Code represents a reasonable business
                                                                      19   judgment on part of the debtor, such use should be approved. See, e.g., In re Equity
                                                                      20   Funding Corp. of Am., 519 F.2d 1274, 1277 (9th Cir. 1975); In re Claar Cellars LLC,
                                                                      21   2020 Bankr. LEXIS 682, at *9 (Bankr. E.D. Wash. Mar. 13, 2020) (the business
                                                                      22   judgment standard “is a ‘deferential’ standard pursuant to which a ‘bankruptcy court
                                                                      23   will generally approve’ a reasoned decision by the debtor.”) (citations omitted); Myers
                                                                      24   v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing Fulton State Bank v.
                                                                      25   Schipper (In re Schipper), 933 F.3d 513, 515 (7th Cir. 1991); In re Delaware &
                                                                      26   Hudson R.R. Co., 124 B.R. 169, 176 (Bankr. D. Del. 1991) (courts have applied the
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 32
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 32 of 88
                                                                       1   “sound business purpose” test to evaluate motions brought pursuant to section
                                                                       2   363)(b)); In re Integrated Resources, Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992)
                                                                       3   (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)) (“[T]he business
                                                                       4   judgment rule is a ‘presumption that in making a business decision the directors of a
                                                                       5   corporation acted on an informed basis, in good faith and in the honest belief that the
                                                                       6   actions were in the best interests of the company.’”).
                                                                       7           The paramount goal in any proposed sale of property of the estate is to
                                                                       8   maximize the proceeds received by the estate. See, e.g., In re Food Barn Stores, Inc.,
                                                                       9   107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary objective of the
                                                                      10   Code [is] to enhance the value of the estate at hand”); Integrated Resources, 147 B.R.
                                                                      11   at 659 (“It is a well-established principle of bankruptcy law that the. . . [trustee’s] duty
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   with respect to such sales is to obtain the highest price or greatest overall benefit
                                                                           possible for the estate.”) (quoting In re Atlanta Packaging Prods., Inc., 99 BR. 124,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   130 (Bankr. N.D. Ga. 1988)). As long as the sale appears to enhance a debtor’s estate,
                                                                      15   court approval of a trustee’s decision to sell should only be withheld if the trustee’s
                                                                      16   judgment is clearly erroneous, too speculative or contrary to the provisions of the
                                                                      17   Bankruptcy Code. GBL Holding Co., Inc. v. Blackburn/Travis/Cole, Ltd., 331 B.R.
                                                                      18   251, 255 (N.D. Tex. 2005); In re Lajijani, 325 B.R. 282, 289 (B.A.P. 9th Cir. 2005);
                                                                      19   In re WPRV-TV, Inc., 143 B.R. 315, 319 (D.P.R. 1991) (“The trustee has ample
                                                                      20   discretion to administer the estate, including authority to conduct public or private
                                                                      21   sales of estate property. Courts have much discretion on whether to approve proposed
                                                                      22   sales, but the trustee’s business judgment is subject to great judicial deference.”).
                                                                      23           Applying § 363, the proposed Sale of the Assets should be approved. As set
                                                                      24   forth above, the Debtors have determined that the best method of maximizing the
                                                                      25   recovery of the Debtors’ creditors would be through the Sale of the Assets. Further,
                                                                      26   the Debtors believe that the value their estates—and, thus, the Debtors’ creditors—
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 33
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 33 of 88
                                                                       1   will receive for the Sale of the Assets exceeds any value the Debtors’ estates could
                                                                       2   obtain for the Assets if the Debtors are required to liquidate their assets piecemeal. As
                                                                       3   assurance of value, bids will be tested through the Auction consistent with the
                                                                       4   requirements of the Bankruptcy Code, the Bankruptcy Rules, and pursuant to the
                                                                       5   Bidding Procedures approved by the Court. Consequently, the fairness and
                                                                       6   reasonableness of the consideration to be paid by the Successful Bidder ultimately will
                                                                       7   be demonstrated by adequate “market exposure” and an open and fair auction
                                                                       8   process—the best means, under the circumstances, for establishing whether a fair and
                                                                       9   reasonable price is being paid.
                                                                      10           The Debtors and their professionals are making every effort for success under
                                                                      11   these circumstances. Root has been contacting potential interested parties and has
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   assembled a data room that is available upon the execution of an appropriate
                                                                           confidentiality agreement. The Debtors and their advisors are responding to any and
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   all serious indications of interest and have been in active discussions with many
                                                                      15   potential purchasers.
                                                                      16   B.      The Bidding Procedures Are Appropriate and Will Maximize the Value
                                                                      17           Received for the Assets
                                                                      18           As noted above, the paramount goal in any proposed sale of property of the
                                                                      19   estate is to maximize the proceeds received by the estate. To that end, courts
                                                                      20   uniformly recognize that procedures intended to enhance competitive bidding are
                                                                      21   consistent with the goal of maximizing the value received by the estate and therefore
                                                                      22   are appropriate in the context of bankruptcy sales. See, e.g., In re Fin’l News Network,
                                                                      23   Inc., 126 B.R. 152, 156 (Bankr. S.D.N.Y. 1991) (“[C]ourt-imposed rules for the
                                                                      24   disposition of assets . . . [should] provide an adequate basis for comparison of offers,
                                                                      25   and [should] provide for a fair and efficient resolution of bankrupt estates.”).
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 34
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 34 of 88
                                                                       1           The Debtors believe that the Bidding Procedures will establish the parameters
                                                                       2   under which the value of the Assets may be tested at an auction and through the
                                                                       3   ensuing Sale Hearing. Such procedures will increase the likelihood that the Debtors’
                                                                       4   creditors will receive the greatest possible consideration for their assets because they
                                                                       5   will ensure a competitive and fair bidding process. They also allow the Debtors to
                                                                       6   undertake an auction in as expeditious and efficient manner as possible, which the
                                                                       7   Debtors believe is essential to maximizing the value of the Debtors’ estates for their
                                                                       8   creditors.
                                                                       9           The Debtors also believe that the proposed Bidding Procedures will promote
                                                                      10   active bidding from seriously interested parties and will dispel any doubt as to the best
                                                                      11   and highest offer reasonably available for the Assets. In particular, the proposed
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Bidding Procedures will allow the Debtors to conduct an auction in a controlled, fair,
                                                                           and open fashion that will encourage participation by financially capable bidders who
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   demonstrate the ability to close a transaction. Further, the Bidding Procedures provide
                                                                      15   the Debtors with the opportunity to consider all Qualified Bids and to select, in their
                                                                      16   reasonable business judgment, and after consultation with their professionals and the
                                                                      17   Consultation Parties, the highest and best offer(s) for the Assets. Moreover, the
                                                                      18   Bidding Procedures provide the Debtors with the flexibility to modify the Bidding
                                                                      19   Procedures, if necessary, to maximize value for the Debtors’ estates.
                                                                      20           In sum, the Debtors believe that the Bidding Procedures will encourage bidding
                                                                      21   for the Assets and are consistent with the relevant standards governing auction
                                                                      22   proceedings and bidding incentives in bankruptcy proceedings. Accordingly, the
                                                                      23   proposed Bidding Procedures are reasonable, appropriate, and within the Debtors’
                                                                      24   sound business judgment.
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 35
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 35 of 88
                                                                       1   C.      The Sale of the Assets Free and Clear of Liens and Other Interests is
                                                                       2           Authorized by § 363(f)
                                                                       3           The Debtors further submit that it is appropriate to sell the Assets free and clear
                                                                       4   of liens pursuant to § 363(f), with any such liens attaching to the Sale Proceeds of the
                                                                       5   Assets to the extent applicable. Section 363(f) authorizes a trustee to sell assets free
                                                                       6   and clear of liens, claims, interests and encumbrances if:
                                                                       7           (1) applicable nonbankruptcy law permits the sale of such property free and
                                                                       8           clear of such interests;
                                                                       9           (2) such entity consents;
                                                                      10           (3) such interest is a lien and the price at which such property is to be sold is
                                                                      11           greater than the value of all liens on such property;
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           (4) such interest is in bona fide dispute; or
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13           (5) such entity could be compelled, in a legal or equitable proceeding, to accept
                                            ATTOR NE YS A T LAW




                                                                      14           a money satisfaction of such interest.
                                                                      15
                                                                           11 U.S.C. § 363(f).
                                                                      16
                                                                                   This provision is supplemented by § 105(a), which provides that “[t]he Court
                                                                      17
                                                                           may issue any order, process or judgment that is necessary or appropriate to carry out
                                                                      18
                                                                           the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).
                                                                      19
                                                                                   Because § 363(f) is drafted in the disjunctive, satisfaction of any one of its five
                                                                      20
                                                                           requirements will suffice to permit the sale of the Assets “free and clear” of liens and
                                                                      21
                                                                           interests. In re Dundee Equity Corp., 1992 Bankr. LEXIS 436, at *12 (Bankr.
                                                                      22
                                                                           S.D.N.Y. Mar. 6, 1992) (“Section 363(f) is in the disjunctive, such that the sale free of
                                                                      23
                                                                           the interest concerned may occur if any one of the conditions of § 363(f) have been
                                                                      24
                                                                           met.”); In re Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D.N.Y. 1986) (same);
                                                                      25
                                                                           Mich. Emp’t Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 36
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 36 of 88
                                                                       1   F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that § 363(f) is written in the disjunctive;
                                                                       2   holding that the court may approve the sale “free and clear” provided at least one of
                                                                       3   the subsections of § 363(f) is met).
                                                                       4           The Debtors believe that at least one of the tests of § 363(f) is satisfied with
                                                                       5   respect to the transfer of the Assets. In particular, the Debtors believe that at least §
                                                                       6   363(f)(2) will be met in connection with the transactions proposed under these
                                                                       7   procedures because each of the parties holding liens on the Assets will consent or,
                                                                       8   absent any objection to this Motion, will be deemed to have consented to the Sale.
                                                                       9   Any lienholder also will be adequately protected by having its liens, if any, in each
                                                                      10   instance against the Debtors or their estates, attach to the Sale Proceeds ultimately
                                                                      11   attributable to the Assets in which such creditor alleges an interest, in the same order
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   of priority, with the same validity, force and effect that such creditor had prior to the
                                                                           Sale, subject to any claims and defenses the Debtors may possess with respect thereto.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Accordingly, § 363(f) authorizes the transfer and conveyance of the Debtors’ assets
                                                                      15   free and clear of any such claims, interests, liabilities, or liens.
                                                                      16   D.      The Proposed Notice of Bidding Procedures, Auction and Sale Is
                                                                      17           Appropriate
                                                                      18           The Debtors believe that they will obtain the maximum recovery for creditors
                                                                      19   of the Debtors’ estates if the Assets are sold through a well-advertised sale and
                                                                      20   auction. The Debtors have already taken significant steps to identify potential
                                                                      21   purchasers.
                                                                      22           Under Bankruptcy Rule 2002(a) and (c), the Debtors are required to notify
                                                                      23   creditors of the proposed sale of the Assets, including a disclosure of the time and
                                                                      24   place of an auction, the terms and conditions of a sale, and the deadline for filing any
                                                                      25   objections. The Debtors submit that the notice procedures herein comply fully with
                                                                      26   Bankruptcy Rule 2002 and are reasonably calculated to provide timely and adequate
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 37
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 37 of 88
                                                                       1   notice of the sale by auction to the Debtors’ creditors and other interested parties, as
                                                                       2   well as to those parties who have expressed an interest, or may express an interest, in
                                                                       3   bidding on the Assets. The proposed time frame between the filing of this Motion, the
                                                                       4   commencement of the bidding process and the Auction will provide interested
                                                                       5   purchasers sufficient time to participate in the Auction.
                                                                       6   E.      Assumption and Assignment of Certain Executory Contracts and
                                                                       7           Unexpired Leases
                                                                       8           Section 365(a) of the Bankruptcy Code provides that, subject to the Court’s
                                                                       9   approval, a trustee “may assume or reject any executory contracts or unexpired leases
                                                                      10   of the debtor.” 11 U.S.C. § 365(a). Upon finding that a trustee has exercised its sound
                                                                      11   business judgment in determining to assume an executory contract or unexpired lease,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   courts will approve the assumption under § 365(a). See Nostas Assocs. v. Costich (In
                                                                           re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); see also Orion Pictures
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d
                                                                      15   Cir. 1993).
                                                                      16           Pursuant to § 365(f)(2), a trustee may assign an executory contract or unexpired
                                                                      17   lease of nonresidential real property if:
                                                                      18                    (A) the trustee assumes such contract or lease in accordance with the
                                                                      19                    provisions of this section; and
                                                                      20                    (B) adequate assurance of future performance by the assignee of such
                                                                      21
                                                                                            contract or lease is provided, whether or not there has been a default in
                                                                                            such contract or lease.
                                                                      22

                                                                      23   11 U.S.C. § 365(f)(2).

                                                                      24           The meaning of “adequate assurance of future performance” depends on the

                                                                      25   facts and circumstances of each case, but should be given “practical, pragmatic

                                                                      26   construction.” See Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 38
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 38 of 88
                                                                       1   B.R. 524, 538 (Bankr. D.N.J. 1989); see also In re Natco Indus., Inc., 54 B.R. 436,
                                                                       2   440 (Bankr. S.D.N.Y. 1985) (adequate assurance of future performance does not mean
                                                                       3   absolute assurance that debtor will thrive and pay rent); In re Bon Ton Rest. & Pastry
                                                                       4   Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985) (“Although no single solution
                                                                       5   will satisfy every case, the required assurance will fall considerably short of an
                                                                       6   absolute guarantee of performance.”).
                                                                       7           Among other things, adequate assurance may be given by demonstrating the
                                                                       8   assignee’s financial health and experience in managing the type of enterprise or
                                                                       9   property assigned. In re Bygaph, Inc., 56 B.R. 596, 605-6 (Bankr. S.D.N.Y. 1986)
                                                                      10   (adequate assurance of future performance is present when prospective assignee of
                                                                      11   lease has financial resources and expressed willingness to devote sufficient funding to
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   business to give it strong likelihood of succeeding; chief determinant of adequate
                                                                           assurance is whether rent will be paid).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14           As set forth above, pursuant to the terms of the proposed Bidding Procedures
                                                                      15   Order, the Debtors will send the Assumption and Assignment/Cure Notice to all
                                                                      16   counterparties to the executory contracts and unexpired leases notifying such
                                                                      17   counterparties of the potential assumption by the Debtors and assignment to the
                                                                      18   Successful Bidder of such contracts and/or leases.                  The Assumption and
                                                                      19   Assignment/Cure Notice will also set forth the Cure Amount, if any, owing for each
                                                                      20   such contracts and/or leases according to the Debtors’ books and records.
                                                                      21           Counterparties to such contracts and/or leases will be given sufficient time (as
                                                                      22   set forth herein and in the proposed Bidding Procedures Order) to object to the
                                                                      23   proposed Cure Amounts, if any, set forth in the Assumption and Assignment/Cure
                                                                      24   Notice. If no objection is filed with regard to a particular Cure Amount, such Cure
                                                                      25   Amount shall be binding on the Debtors, the Successful Bidder(s), and the applicable
                                                                      26   non-Debtor counterparty.          The payment of the Cure Amounts specified in the
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 39
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 39 of 88
                                                                       1   Assumption and Assignment/Cure Notice (or a different amount, either agreed to by
                                                                       2   the Debtors or resolved by this Court as a result of a timely-filed objection by the
                                                                       3   relevant non-Debtor counterparty) will be in full and final satisfaction of all
                                                                       4   obligations to cure defaults and compensate the counterparties for any pecuniary
                                                                       5   losses under the applicable executory contract(s) and/or lease(s) pursuant to section
                                                                       6   365(b)(1) of the Bankruptcy Code, unless the Debtors determine, before the Sale
                                                                       7   Hearing, that a particular lease or contract is not truly executory, and does not need to
                                                                       8   be cured to transfer the Assets to the Successful Bidder.
                                                                       9           Section 365(f)(2)(B) of the Bankruptcy Code states that a debtor may assign its
                                                                      10   unexpired leases and executory contracts if, inter alia, the assignee provides
                                                                      11   “adequate assurance of future performance.” 11 U.S.C. § 365(f)(2)(B). If necessary,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   the Successful Bidder must submit, among other things, written evidence of the ability
                                                                           to provide adequate assurance of future performance under the applicable contracts or
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   leases as set forth above and in the Bidding Procedures Order. The affected non-
                                                                      15   Debtor counterparties will also be able to challenge the ability of the Successful
                                                                      16   Bidder to provide adequate assurance as provided in the Bidding Procedures Order.
                                                                      17           Any assumption and assignment of an assigned contract and/or lease will be
                                                                      18   subject to all of the provisions of such contract and/or lease, to the extent required by
                                                                      19   applicable law and in accordance with applicable provisions of the Bankruptcy Code.
                                                                      20   The Bidding Procedures are designed to ensure that any Successful Bidder is
                                                                      21   financially able and prepared to undertake all of the relevant obligations under the
                                                                      22   assigned contracts and/or leases. The Debtors, together with the relevant Successful
                                                                      23   Bidder, will establish, as necessary, at the Sale Hearing, the requisite adequate
                                                                      24   assurance of future performance pursuant to section 365 of the Bankruptcy Code with
                                                                      25   respect to the potential assumption and assignment of the applicable assigned
                                                                      26   contracts and/or leases. Consequently, assumption and assignment of the assigned
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 40
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 40 of 88
                                                                       1   executory contracts and/or leases in connection with the Sale is appropriate under the
                                                                       2   circumstances.
                                                                       3   F.      The Successful Bidder Should be Afforded All Protections Under § 363(m)
                                                                       4           as A Good Faith Purchaser
                                                                       5           Section 363(m) of the Bankruptcy Code protects a good-faith purchaser’s
                                                                       6   interest in property purchased from the debtor’s estate notwithstanding that the sale
                                                                       7   conducted under § 363(b) is later reversed or modified on appeal. Specifically,
                                                                       8   § 363(m) states that:
                                                                       9                    The reversal or modification on appeal of an authorization
                                                                      10                    under [section 363(b)] . . . does not affect the validity of a
                                                                                            sale . . . to an entity that purchased . . . such property in good
                                                                      11                    faith, whether or not such entity knew of the pendency of the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    appeal, unless such authorization and such sale were stayed
                                                                                            pending appeal.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   11 U.S.C. § 363(m). Section 363(m) “fosters the ‘policy of not only affording finality
                                                                      15   to the judgment of the bankruptcy court, but particularly to give finality to those
                                                                      16   orders and judgments upon which third parties rely.’” In re Chateaugay Corp., 1993
                                                                      17   U.S. Dist. Lexis 6130, *9 (S.D.N.Y. 1993) (quoting In re Abbotts Dairies of Pa., Inc.,
                                                                      18   788 F.2d 143, 147 (3d Cir. 1986)); see also Allstate Ins. Co. v. Hughes, 174 BR. 884,
                                                                      19   888 (S.D.N.Y. 1994) (“Section 363(m) . . . provides that good faith transfers of
                                                                      20   property will not be affected by the reversal or modification on appeal of an unstayed
                                                                      21   order, whether or not the transferee knew of the pendency of the appeal”); In re Stein
                                                                      22   & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“pursuant to 11 U.S.C.
                                                                      23   § 363(m), good faith purchasers are protected from the reversal of a sale on appeal
                                                                      24   unless there is a stay pending appeal”).
                                                                      25           The selection of the Successful Bidder will be the product of arms’- length,
                                                                      26   good-faith negotiations in an anticipated competitive purchasing process.                   The
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 41
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13     Pg 41 of 88
                                                                       1   Debtors intend to request at the Sale Hearing a finding that the Successful Bidder is a
                                                                       2   good faith purchaser entitled to the protections of § 363(m).
                                                                       3   G.      Relief from the 14-Day Waiting Period Under Bankruptcy Rules 6004(h)
                                                                       4           and 6006(d) is Appropriate
                                                                       5           Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or
                                                                       6   lease of property . . . is stayed until the expiration of 14 days after entry of the order,
                                                                       7   unless the court orders otherwise.” Similarly, Bankruptcy Rule 6006(d) provides that
                                                                       8   an “order authorizing the trustee to assign an executory contract or unexpired lease . . .
                                                                       9   is stayed until the expiration of 14 days after the entry of the order, unless the court
                                                                      10   orders otherwise.” The Debtors request that the Sale Order be effective immediately
                                                                      11   by providing that the 14-day stays under Bankruptcy Rules 6004(h) and 6006(d) are
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   waived.
                                                                                   The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   time for an objecting party to appeal before an order can be implemented. See
                                                                      15   Advisory Committee Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although
                                                                      16   Bankruptcy Rules 6004(h) and 6006(d) and the Advisory Committee Notes are silent
                                                                      17   as to when a court should “order otherwise” and eliminate or reduce the 14-day stay
                                                                      18   period, Collier suggests that the 14-day stay period should be eliminated to allow a
                                                                      19   sale or other transaction to close immediately “where there has been no objection to
                                                                      20   the procedure.” COLLIER ON BANKRUPTCY P 6004.11 (Alan N. Resnick & Henry
                                                                      21   J. Sommer eds., 16th ed.). Furthermore, Collier provides that if an objection is filed
                                                                      22   and overruled, and the objecting party informs the court of its intent to appeal, the stay
                                                                      23   may be reduced to the amount of time actually necessary to file such appeal. Id.
                                                                      24           The Debtors hereby request that the Court waive the 14-day stay periods under
                                                                      25   Bankruptcy Rules 6004(h) and 6006(d) or, in the alternative, if an objection to the
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 42
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 42 of 88
                                                                       1   Sale is filed, reduce the stay period to the minimum amount of time needed by the
                                                                       2   objecting party to file its appeal.
                                                                       3                                               NOTICE
                                                                       4           The Debtors will provide notice of this Motion to: (1) the U.S. Trustee; (2)
                                                                       5   counsel for the Committees; (3) known Secured Creditors; (4) the Attorney General of
                                                                       6   the United States and the United States Attorney’s Office for the Eastern District of
                                                                       7   Washington; (5) the Attorney General for the State of Washington; and (6) parties that
                                                                       8   file with the Court and serve upon the Debtors requests for notice of all matters in
                                                                       9   accordance with Bankruptcy Rule 2002(i). The Debtors submit that, in light of the
                                                                      10   nature of the relief requested, no other or further notice need be given.
                                                                      11
                                                                                                                   CONCLUSION
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                   WHEREFORE, for all of the foregoing reasons, and such additional reasons as
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           may be advanced at or prior to the hearing regarding this Motion, the Debtors
                                                                      14
                                                                           respectfully request the entry of the Proposed Order granting the relief requested
                                                                      15
                                                                           herein and such other and further relief as the Court may deem just and proper.
                                                                      16
                                                                           Dated: March 26, 2021                BUSH KORNFELD LLP
                                                                      17

                                                                      18
                                                                                                                /s/ Thomas A. Buford, III
                                                                                                                THOMAS A. BUFORD, III (WSBA 52969)
                                                                      19                                        BUSH KORNFELD LLP
                                                                      20
                                                                                                                RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                      21                                        IRA D. KHARASCH (admission pro hac vice
                                                                                                                pending)
                                                                      22
                                                                                                                JEFFREY W. DULBERG (admitted pro hac vice)
                                                                      23                                        JASON H. ROSELL (admitted pro hac vice)
                                                                                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                                      24
                                                                                                                Attorneys for the Debtors and Debtors in Possession
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE AND BID PROCEDURES MOTION – Page 43
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 43 of 88
                                                                                                              EXHIBIT A
                                                                       1

                                                                       2

                                                                       3

                                                                       4                                        Proposed Order
                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27

                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 44 of 88
                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                      11
                                                                                                        EASTERN DISTRICT OF WASHINGTON
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           In re                                                 Chapter 11
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   EASTERDAY RANCHES, INC., et al.                       Lead Case No. 21-00141-11
                                                                                                                                 Jointly Administered
                                                                      15                                     Debtors. 1
                                                                      16
                                                                                                                                 ORDER (A) APPROVING
                                                                                                                                 BIDDING PROCEDURES
                                                                      17                                                         FOR THE SALE OF ASSETS;
                                                                                                                                 (B) APPROVING PROCEDURES
                                                                      18                                                         FOR THE ASSUMPTION AND
                                                                                                                                 ASSIGNMENT OF EXECUTORY
                                                                      19                                                         CONTRACTS AND UNEXPIRED
                                                                      20
                                                                                                                                 LEASES; (C) SCHEDULING
                                                                                                                                 THE SALE HEARING; AND (D)
                                                                      21                                                         GRANTING RELATED RELIEF
                                                                      22
                                                                                    Upon the Motion for an Order (A) Approving Bidding Procedures for the Sale
                                                                      23
                                                                           of Assets; (B) Approving Procedures for the Assumption and Assignment of Executory
                                                                      24

                                                                      25   1
                                                                               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                                                                      26       Easterday Farms, a Washington general partnership (21-00176).
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 1
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13       Pg 45 of 88
                                                                       1   Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and
                                                                       2   (D) Granting Related Relief (the “Motion”); 2 and the Court having jurisdiction over
                                                                       3   this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found this
                                                                       4   matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter
                                                                       5   a final order consistent with Article III of the United States Constitution; and the
                                                                       6   Court having found that venue of this proceeding and the Motion in this district is
                                                                       7   proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having considered the
                                                                       8   statements of counsel, the First Day Declaration, any objections raised, and the
                                                                       9   evidence presented at the Bidding Procedures Hearing; and it appearing that the relief
                                                                      10   requested in the Motion is reasonable and in the best interests of the Debtors’
                                                                      11   bankruptcy estates, their creditors, and other parties in interest; and after due
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   deliberation and sufficient cause appearing therefor;
                                                                                   IT IS HEREBY FOUND AND DETERMINED THAT:
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14                    A.          The Debtors have articulated good and sufficient reasons for, and
                                                                      15   the best interests of their estates and stakeholders will be served by, the Court
                                                                      16   scheduling or fixing dates pursuant to this Order for, among other things, the (i) Bid
                                                                      17   Deadline (as defined below), (ii) Sale Objection Deadline (as defined below), (iii)
                                                                      18   Auction, (iv) Cure Objection Deadline; (v) Assumption and Assignment Objection
                                                                      19   Deadline, and (vi) Sale Hearing.
                                                                      20                    B.          The Bidding Procedures are reasonable and appropriate and
                                                                      21   represent the best available method for maximizing value for the benefit of the
                                                                      22   Debtors’ estates.
                                                                      23                    C.          It may be necessary to induce one or more third-party bidders to
                                                                      24   serve as a Stalking Horse Bidder and provide Bid Protections pursuant to the terms of
                                                                      25

                                                                      26   2
                                                                               A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 2
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486      Filed 03/26/21    Entered 03/26/21 17:31:13           Pg 46 of 88
                                                                       1   this Order.
                                                                       2                    D.          The Bidding Procedures were negotiated at arm’s length, in good
                                                                       3   faith, and without collusion. The Bidding Procedures balance the Debtors’ interests in
                                                                       4   emerging expeditiously from these Chapter 11 Cases while preserving the opportunity
                                                                       5   to attract value-maximizing proposals beneficial to the Debtors’ estates, their
                                                                       6   creditors, and other parties in interest.
                                                                       7                    E.          The Sale Notice and Assignment Notice are reasonably calculated
                                                                       8   to provide the Sale Notice Parties, the Contract Counterparties, and other interested
                                                                       9   parties with proper notice of the (i) Bidding Procedures, (ii) Auction, (iii) Assumption
                                                                      10   and Assignment Procedures (including the Cure Objection Deadline and the
                                                                      11   Assumption and Assignment Objection Deadline), (iv) Sale Hearing, and (v) Sale.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    F.          The Motion and the Bidding Procedures comply with all applicable
                                                                           provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules for the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   United States Bankruptcy Court for the Eastern District of Washington (the “Local
                                                                      15   Rules”).
                                                                      16                    G.          Due, sufficient and adequate notice of the relief granted herein has
                                                                      17   been given to all parties in interest.
                                                                      18           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
                                                                      19           1.       The Motion is granted to the extent set forth herein.
                                                                      20           2.       All formal and informal objections, if any, to the relief requested in the
                                                                      21   Motion that have not been withdrawn, waived, or settled are overruled on the merits.
                                                                      22           3.       The Bidding Procedures, which are attached hereto as Exhibit 1 and
                                                                      23   incorporated herein by reference, are hereby approved in all respects and shall govern
                                                                      24   all bidders and bids, including those that may be submitted by Qualified Bidders at the
                                                                      25   Auction.
                                                                      26           4.       Qualified Bidders seeking to submit bids for the Assets must do so in
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 3
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486      Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 47 of 88
                                                                       1   accordance with the terms of the Bidding Procedures and this Order.
                                                                       2           5.       Following entry of this Order, the Debtors shall be authorized, but not
                                                                       3   obligated, in the exercise of their business judgement, in consultation with the
                                                                       4   Consultation Parties, to select one or more bidders to act as a stalking horse bidder
                                                                       5   (each, a “Stalking Horse Bidder”) and enter into a purchase agreement (the “Stalking
                                                                       6   Horse APA”).
                                                                       7           6.       As set forth in the Bidding Procedures, the Debtors have the option, but
                                                                       8   are not required, to designate a Stalking Horse Bidder in the Debtors’ business
                                                                       9   judgment (with the consent of the Consultation Parties).
                                                                      10           7.       To the extent a determination is made to provide for and pay Bid
                                                                      11   Protections in connection with a Stalking Horse APA, the Debtors shall disclose such
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Bid Protections in the corresponding motion designating a Stalking Horse Bidder (the
                                                                           “Stalking Horse Bidder Motion”) to be filed pursuant to the Bidding Procedures. The
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Stalking Horse Bidder Motion shall set forth the reasons the Debtors believe the Bid
                                                                      15   Protections satisfy the requirements of section 503(b) of the Bankruptcy Code. A
                                                                      16   hearing shall be held within eight (8) days of filing of the Staking Horse Bidder
                                                                      17   Motion (the “Stalking Horse Bidder Approval Hearing”).                Any objection to the
                                                                      18   designation of Stalking Horse Bidder or to the Bid Protections set forth in the Stalking
                                                                      19   Horse Bidder Notice (a “Stalking Horse Objection”), shall be filed no later than one
                                                                      20   (1) business day before the hearing at 4:00 p.m. (Pacific Time). Absent any timely
                                                                      21   Stalking Horse Objection, such Bid Protections may be paid without further action or
                                                                      22   order by the Court as required by the stalking horse agreement with the Stalking Horse
                                                                      23   Bidder. Nothing in this order shall be deemed to award any Bid Protections related to
                                                                      24   a credit bid.
                                                                      25           8.       Any credit bid made by a Successful Bidder or Backup Bidder must
                                                                      26   include a cash component sufficient to pay the Bid Protections and any fees and
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 4
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 48 of 88
                                                                       1   expenses that will be payable by the Debtors to their broker at the closing.
                                                                       2           9.       If the Debtors, after consultation with the Consultation Parties, designate
                                                                       3   a Stalking Horse Bidder, the Debtors shall file the Stalking Horse Bidder Motion. The
                                                                       4   Stalking Horse Bidder Motion, if filed, shall also include a copy of the Stalking Horse
                                                                       5   Bidder’s Qualified Bidder APA, and shall include modifications to the bidding and
                                                                       6   auction procedures necessary to account for the Stalking Horse Bid.
                                                                       7           10.      Notwithstanding that it may contain terms and conditions which may be
                                                                       8   inconsistent with the requirements for a Qualified Bid or other provisions of the
                                                                       9   Bidding Procedures, if the Debtors designate a Stalking Horse Bid after consultation
                                                                      10   with the Consultation Parties, such Stalking Horse Bid shall be deemed to constitute a
                                                                      11   Qualified Bid and such Stalking Horse Bidder shall be deemed to be a Qualified
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Bidder.
                                                                                   11.      The deadline for all Potential Bidders to submit a Qualified Bid is fifteen
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   (15) days after entry of the Stalking Horse Bidder Approval Order at 4:00 p.m.
                                                                      15   (Pacific Time) (the “Bid Deadline”), as further governed by the Bidding Procedures.
                                                                      16   In the event that the Debtors designate a Stalking Horse Bid in accordance with this
                                                                      17   Order and the Bidding Procedures, the Debtors shall file (a) a form of order approving
                                                                      18   the sale to the Stalking Horse Bidder and (b) the Stalking Horse Bidder asset purchase
                                                                      19   agreement on or before the Bid Deadline.
                                                                      20           12.      As further governed by the Bidding Procedures, if at least one Qualified
                                                                      21   Bid is received by the Bid Deadline, the Debtors will hold the Auction fourteen (14)
                                                                      22   days after the Bid Deadline 10:00 a.m. (Pacific Time) in accordance with the Bidding
                                                                      23   Procedures, via videoconference.
                                                                      24           13.      Promptly following the conclusion of the Auction (and not later than one
                                                                      25   (1) calendar day thereafter), the Debtors shall promptly file with the Court the Notice
                                                                      26   of Auction Results, but shall not be required to serve the same on any parties-in-
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 5
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 49 of 88
                                                                       1   interest in these Chapter 11 Cases; provided, that the Debtors shall consult with the
                                                                       2   Consultation Parties prior to filing the Notice of Auction Results.
                                                                       3           14.      If the Debtors do not receive a Stalking Horse Bid or other Qualified Bid
                                                                       4   by the Bid Deadline, then the Debtors may file a notice cancelling the Auction.
                                                                       5           15.      Following the conclusion of the Auction, the Sale Hearing may be
                                                                       6   adjourned or rescheduled without notice by an announcement of the adjourned date at
                                                                       7   the Sale Hearing or by filing a notice on the Court’s docket. At the Sale Hearing, the
                                                                       8   Debtors shall present the Successful Bid to the Bankruptcy Court for approval.
                                                                       9           16.      The Sale Notice and Assumption and Assignment/Cure Notice
                                                                      10   substantially in the forms attached to this Order as Exhibit 2 and Exhibit 3,
                                                                      11   respectively, are approved in all respects. No other or further notice of the Bidding
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Procedures, Assumption and Assignment Procedures, the Sale Hearing, relevant
                                                                           objection or other deadlines, or the Sale is required.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14           17.      To be considered, any objection to the Sale must (a) comply with the
                                                                      15   Bankruptcy Rules and the Local Rules, (b) be made in writing and filed with the
                                                                      16   Court, and (c) be filed on or before [●], 2021 at 4:00 p.m. (Pacific Time) (the “Sale
                                                                      17   Objection Deadline”).          Any reply to any objection to the Sale must be filed on or
                                                                      18   before [●], 2021 at 4:00 p.m. (Pacific Time).
                                                                      19           18.      The failure of any objecting person or entity to timely file an objection
                                                                      20   prior to the Sale Objection Deadline shall be a bar to the assertion at the Sale Hearing
                                                                      21   or thereafter of any objection to the relief requested by the Debtors, or the
                                                                      22   consummation and performance of the Sale of the Assets to the Successful Bidder,
                                                                      23   including the transfer of the Assets free and clear of all liens, claims, interests, and
                                                                      24   other encumbrances (with the same to attach to the cash proceeds of the Sale to the
                                                                      25   same extent and with the same order of priority, validity, force and effect which they
                                                                      26   previously had against the Assets, subject to the rights and defenses of the Debtors
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 6
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 50 of 88
                                                                       1   and the Debtors’ estates with respect thereto), and the Debtors’ and non-debtors’
                                                                       2   assumption and assignment of the Transferred Contracts to the Successful Bidder.
                                                                       3           19.      No Qualified Bidder or any other person or entity, other than a potential
                                                                       4   Stalking Horse Bidder, if any, shall be entitled to any expense reimbursement, break-
                                                                       5   up fee, termination or other similar fee or payment in connection with the Sale.
                                                                       6           20.      The Assumption and Assignment Procedures, as described in the Motion,
                                                                       7   are hereby approved in all respects. The failure to specifically include or reference any
                                                                       8   particular provision of the Assumption and Assignment Procedures in this Order shall
                                                                       9   not diminish or impair the effectiveness of such provision, it being the intent of the
                                                                      10   Court that the Assumption and Assignment Procedures be authorized and approved in
                                                                      11   their entirety.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           21.      As further governed by the Assumption and Assignment Procedures, the
                                                                           (a) Cure Objection Deadline is fifteen (15) days after entry of the Stalking Horse
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   Approval Order at 4:00 p.m. (Pacific Time) and (b) Assumption and Assignment
                                                                      15   Objection Deadline is July 8, 2021 at 4:00 p.m. (Pacific Time).               If a Contract
                                                                      16   Counterparty timely files a Cure Objection and the amount in dispute is less than
                                                                      17   $100,000, the Sale Hearing will be used a status conference with respect to such Cure
                                                                      18   Objection. If, however, the amount in dispute is more than $100,000, the Debtors
                                                                      19   reserve the right to have such dispute resolved at the Sale Hearing.
                                                                      20           22.      Any Contract Counterparty that fails to file a Cure Objection by the Cure
                                                                      21   Objection Deadline in accordance with the Assumption and Assignment Procedures
                                                                      22   (i) shall be deemed to have forever waived and released any right to assert a Cure
                                                                      23   Objection, and (ii) shall be forever barred and estopped from (a) objecting to the Cure
                                                                      24   Amount set forth on the Cure Schedule with respect to the Transferred Contract and
                                                                      25   (b) seeking additional amounts arising under the Transferred Contract prior to the
                                                                      26   closing from the Debtors or Successful Bidder.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 7
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 51 of 88
                                                                       1           23.      Any Contract Counterparty that fails to file an Assumption and
                                                                       2   Assignment Objection by the Assumption and Assignment Objection Deadline in
                                                                       3   accordance with the Assumption and Assignment Procedures (i) shall be deemed to
                                                                       4   have forever waived and released any right to assert an Assumption and Assignment
                                                                       5   Objection, (ii) shall be deemed to have consented to the assumption and assignment,
                                                                       6   or assignment, as the case may be, of their Transferred Contract without the necessity
                                                                       7   of obtaining any further order of the Bankruptcy Court, and (iii) shall be forever
                                                                       8   barred and estopped from objecting to the assumption and assignment, or assignment,
                                                                       9   as the case may be, of its Transferred Contract to the Successful Bidder.
                                                                      10           24.      Notwithstanding the possible applicability of Bankruptcy Rules 6004(h)
                                                                      11   or 6006(d), the terms and conditions of this Order shall be immediately effective and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   enforceable upon its entry.
                                                                                   25.      The Debtors are authorized and empowered to take such steps, expend
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14   such sums of money and do such other things as may be necessary to implement and
                                                                      15   effectuate the terms and requirements established and relief granted in this Order.
                                                                      16           26.      To the extent of any inconsistences between the Bidding Procedures and
                                                                      17   this Order, this Order shall govern.
                                                                      18           27.      The Court shall retain jurisdiction over any matter or dispute arising from
                                                                      19   or relating to the Bidding Procedures or this Order.
                                                                      20                                        ///END OF ORDER///
                                                                      21
                                                                           Submitted by:
                                                                      22

                                                                      23   By ________________________
                                                                           THOMAS A. BUFORD, III (WSBA 52969)
                                                                      24   BUSH KORNFELD LLP
                                                                      25
                                                                           RICHARD M. PACHULSKI (admitted Pro Hac Vice)
                                                                      26   IRA D. KHARASCH (admission Pro Hac Vice pending)
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 8
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 52 of 88
                                                                       1   JEFFREY W. DULBERG (admitted Pro Hac Vice)
                                                                           JASON H. ROSELL (admitted Pro Hac Vice)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       3   Attorneys for Debtors and Debtors in Possession
                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES ORDER – Page 9
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 53 of 88
                                                                                                               EXHIBIT 1
                                                                       1

                                                                       2

                                                                       3

                                                                       4                                      Bidding Procedures
                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27

                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 54 of 88
                                                                       1   ARMAND J. KORNFELD (WSBA #17214)                        HONORABLE WHITMAN L. HOLT
                                                                           THOMAS A. BUFORD (WSBA #52969)
                                                                       2   RICHARD B. KEETON (WSBA #51537)
                                                                           BUSH KORNFELD LLP
                                                                       3   601 Union Street, Suite 5000
                                                                           Seattle, WA 98101
                                                                       4   Tel.: (206) 292-2110
                                                                           Facsimile: (206) 292-2104
                                                                       5   Emails: jkornfeld@bskd.com,
                                                                           tbuford@bskd.com, and rkeeton@bskd.com
                                                                       6
                                                                           RICHARD M. PACHULSKI (CA Bar #90073)*
                                                                       7   IRA D. KHARASCH (CA Bar #109084)**
                                                                           JEFFREY W. DULBERG (CA Bar #181200)*
                                                                       8   JASON H. ROSELL (CA Bar #269126)*
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       9   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, CA 90067-4003
                                                                      10   Tel: (310) 277-6910
                                                                           Facsimile: (310) 201-0760
                                                                      11   Emails: rpachulski@pszjlaw.com,
                                                                           ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   and jrosell@pszjlaw.com
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   *Admitted Pro Hac Vice
                                            ATTOR NE YS A T LAW




                                                                           ** Admission Pro Hac Vice pending
                                                                      14
                                                                           Attorneys for the Chapter 11 Debtors and
                                                                      15   Debtors in Possession
                                                                      16                                UNITED STATES BANKRUPTCY COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                      17

                                                                      18   In re                                             Chapter 11
                                                                      19   EASTERDAY RANCHES, INC., et al.                   Lead Case No. 21-00141-11
                                                                      20                                                     Jointly Administered
                                                                                                             Debtors. 1
                                                                      21                                                     BIDDING PROCEDURES FOR THE
                                                                      22                                                     SALE OF THE DEBTORS’ REAL
                                                                                                                             PROPERTIES AND RELATED FARM
                                                                      23                                                     AND FEEDLOT ASSETS
                                                                      24

                                                                      25   1
                                                                               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                                                                      26       Easterday Farms, a Washington general partnership (21-00176).
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 1
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13       Pg 55 of 88
                                                                       1          On [●], 2021, the United States Bankruptcy Court for the Eastern District of
                                                                       2   Washington (the “Court”) entered the Order (A) Approving Bidding Procedures for
                                                                           the Sale of Assets; (B) Approving Procedures for the Assumption and Assignment of
                                                                       3   Executory Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
                                                                       4   Hearing; and (D) Granting Related Relief [Docket No. ●] (the “Bidding Procedures
                                                                           Order”),2 by which the Court approved the bidding procedures set forth herein (the
                                                                       5   “Bidding Procedures”). These Bidding Procedures establish the process by which the
                                                                       6   Debtors are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”)
                                                                           of real property interests and related farm equipment and other personal property
                                                                       7
                                                                           (collectively, the “Assets”) or proposals to sponsor a plan of reorganization (a “Plan”).
                                                                       8
                                                                           1.       Key Dates
                                                                       9
                                                                                 These Bidding Procedures provide interested parties with the opportunity to
                                                                      10
                                                                           qualify for and participate in the Auction to be conducted by the Debtors and to
                                                                      11   submit bids for the Assets or to become a sponsor in connection with a plan of
                                                                           reorganization. The Debtors shall assist interested parties in conducting their
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           respective due diligence investigations.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                    The key dates for the sale process are as follows: 3
                                                                      14

                                                                      15   Event                                              Deadlines                           Illustrative Dates 4

                                                                      16   Hearing on any Stalking Horse or Bid               Eight (8) days after the            May 17, 2021
                                                                           Protections Objections (if any) or,                Stalking Horse Bidder
                                                                      17   alternatively, to set dates and deadlines          Motion or No Stalking
                                                                           for a naked auction process (subject to            Horse Notice, as applicable,
                                                                      18   Court availability)                                is filed
                                                                      19
                                                                           Deadline to File Notice of Intent to               Three (3) days after entry of       May 20, 2021
                                                                      20   Assume and Assign Transferred                      Court’s order approving the
                                                                           Contracts and Proposed Cure Amounts                Stalking Horse Bidder
                                                                      21                                                      Motion (the “Stalking Horse
                                                                                                                              Bidder Approval Order”)
                                                                      22

                                                                      23
                                                                           2
                                                                      24        All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
                                                                                Procedures Order.
                                                                      25   3
                                                                                These dates are subject to extension or adjournment as provided for herein.
                                                                      26   4
                                                                                These dates are illustrative only and assume that the Debtors select a Stalking Horse Bid by May 9, 2021.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 2
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21        Entered 03/26/21 17:31:13              Pg 56 of 88
                                                                       1
                                                                           Event                                       Deadlines                       Illustrative Dates 4
                                                                       2
                                                                           Deadline to File and Serve Sale Notice      Four (4) days after entry of    May 21, 2021
                                                                       3                                               the Stalking Horse Approval
                                                                                                                       Order
                                                                       4
                                                                           Deadline to Submit Bids                     Fifteen (15) days after entry   May 28, 2021
                                                                       5                                               of the Stalking Horse Bidder
                                                                                                                       Approval Order, at 4:00
                                                                       6
                                                                                                                       p.m. (Pacific Time)
                                                                       7
                                                                           Deadline to File Objections to Cure         Twelve (12) days after the      May 28, 2021
                                                                       8   Amounts                                     filing and service of the
                                                                                                                       Assumption and
                                                                       9                                               Assignment/Cure Notice,
                                                                                                                       at 4:00 p.m. (Pacific Time)
                                                                      10

                                                                      11   Deadline for Debtors to Notify Bidders      Four (4) business days after    June 1, 2021
                                                                           of Status as Qualified Bidders              the Bid Deadline, at 5:00
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                               p.m. (Pacific Time)
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Auction (if necessary)                      Fourteen (14) days after the    June 15, 2021
                                            ATTOR NE YS A T LAW




                                                                                                                       Bid Deadline,
                                                                      14                                               at 10:00 a.m. (Pacific Time)
                                                                      15   Deadline to File Notice of (a) Successful         One day following conclusion of the Auction
                                                                      16   Bid and Backup Bid and (b) Identity of
                                                                           Successful Bidder and Backup Bidder
                                                                      17
                                                                           Deadline to File (a) Objections to Sale                            July 8, 2021
                                                                      18   and (b) Objections to Assumption and                       at 4:00 p.m. (Pacific Time)
                                                                           Assignment of Contracts
                                                                      19
                                                                           Reply Deadline                                                    July 13, 2021
                                                                      20                                                              at 4:00 p.m. (Pacific Time)
                                                                      21
                                                                           Sale Hearing Date                                                 July 15, 2021
                                                                      22

                                                                      23
                                                                           2.      Consultation Parties.

                                                                      24          (a) Except as set forth in Section 2(b) below, the “Consultation Parties” referred
                                                                           to herein consist of the following persons:
                                                                      25

                                                                      26
                                                                                  i.        Counsel to the Official Committee of Unsecured Creditors of
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 3
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21    Entered 03/26/21 17:31:13         Pg 57 of 88
                                                                       1                    Easterday Ranches, Inc. (the “Ranches Committee). (a) Dentons US
                                                                       2                    LLP, 1900 K Street, NW, Washington, DC 20006, Attention: Sam
                                                                                            Alberts (sam.alberts@dentons.com); and (b) Dentons US LLP, 303
                                                                       3                    Peachtree Street, NE, Suite 5300, Atlanta, GA 30308, Attention: Sarah
                                                                       4                    Schrag (sarah.schrag@dentons.com).

                                                                       5         ii.        Counsel to the Official Committee of Unsecured Creditors of
                                                                                            Easterday Farms (the “Farms Committee”). Buchalter, a Professional
                                                                       6
                                                                                            Corporation, 18400 Van Karman Avenue, Suite 800, Irvine, CA 92612,
                                                                       7                    Attention: Joseph M. Welch (jwelch@buchalter.com).
                                                                       8        iii.        Counsel to Cody Easterday and Debbie Easterday. Sussman Shank
                                                                       9                    LLP, 1000 SW Broadway, Suite 1400 | Portland, OR 97205, Attention:
                                                                                            Jeffrey C. Misley (jmisley@sussmannshank.com).
                                                                      10
                                                                                iv.         Counsel to Karen Easterday. Tonkon Torp LLP, 888 SW Fifth Ave.,
                                                                      11
                                                                                            Suite 1600, Portland, OR 97204 Attention: Timothy J. Conway
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    (tim.conway@tonkon.com).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13         (b) If any of the persons listed Sections 2(b)(i) - (iv) above submits a Bid,
                                            ATTOR NE YS A T LAW




                                                                      14   such person shall no longer be a Consultation Party for purposes of these Bidding
                                                                           Procedures.
                                                                      15
                                                                           3.      Potential Bidders.
                                                                      16

                                                                      17         To participate in the bidding process or otherwise be considered for any
                                                                           purpose under these Bidding Procedures, a person or entity interested in
                                                                      18   consummating a Sale or sponsoring a plan of reorganization (a “Potential Bidder”)
                                                                      19   must deliver or have previously delivered to the Debtors, if determined to be
                                                                           necessary by the Debtors in their sole discretion, the following documents:
                                                                      20
                                                                                  (a)       an executed confidentiality agreement on terms acceptable to the Debtors
                                                                      21
                                                                                            (a “Confidentiality Agreement”), to the extent not already executed;
                                                                      22
                                                                                 (b)        identification of the Potential Bidder and any of the principals, corporate
                                                                      23                    officers, or other representatives that are authorized to appear for and act
                                                                      24                    on behalf of the Potential Bidder with respect to the contemplated
                                                                                            transaction; and
                                                                      25

                                                                      26
                                                                                  (c)       unless publicly available in a filing under applicable securities laws or
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 4
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 58 of 88
                                                                       1                    regulations, current audited and latest unaudited financial statements (the
                                                                       2                    “Financials”) of the Potential Bidder (or, if the Potential Bidder is an
                                                                                            entity formed for the purpose of acquiring the Assets (x) Financials of the
                                                                       3                    equity holder(s) of the Potential Bidder or such other form of financial
                                                                       4                    disclosure as is acceptable to the Debtors and their advisors, and (y) a
                                                                                            written commitment acceptable to the Debtors and their advisors of the
                                                                       5                    equity holder(s) of the Potential Bidder to be responsible for the Potential
                                                                       6                    Bidder’s obligations in connection with the Sale), the adequacy of which
                                                                                            will be assessed by the Debtors.
                                                                       7
                                                                                 (d)        Provisions Governing Joint Bid Discussions. If a Potential Bidder is
                                                                       8
                                                                                            interested in engaging in discussions with a third party concerning a
                                                                       9                    potential joint Bid (“Joint Bid”) for the purchase of Assets, such Potential
                                                                                            Bidder shall, prior to engaging in such discussions, (a) complete and
                                                                      10
                                                                                            submit a form to be supplied by Root requesting the Debtors’ consent to
                                                                      11                    engage in such discussions and identifying the third party(ies), and (b)
                                                                                            receive the Debtors’ written consent to engage in such discussions (the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                            “Joint Bid Discussion Protocol”).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                  (e)       Provisions Governing Tenant Farmer Discussions. If a Potential
                                                                      14                    Bidder is interested in engaging in discussions with a third party tenant
                                                                      15                    farmer solely in connection with a potential lease with such third party,
                                                                                            such Potential Bidder shall, prior to engaging in such discussions, (a)
                                                                      16                    complete and submit a form to be supplied by Root identifying the third
                                                                      17                    party tenant farmer(s) and confirming that such third party tenant
                                                                                            farmer(s) has/have executed a Confidentiality Agreement and (b) provide
                                                                      18                    the Debtors with 72 hours’ notice to object to such discussions in writing
                                                                      19                    (the “Tenant Farmer Discussion Protocol” and together with the Joint Bid
                                                                                            Discussion Protocol, the “Third Party Discussion Protocols”). To the
                                                                      20                    extent the Debtors do not object in writing within 72 hours, such
                                                                      21                    discussions may proceed.
                                                                      22   4.       Qualified Bidders.
                                                                      23          (a)       A “Qualified Bidder” is a Potential Bidder who satisfies the Bidding
                                                                      24                    Procedures and whose Financials, the Financials of its equity holder(s),
                                                                                            or written commitments, as applicable, demonstrate the financial
                                                                      25                    capability to consummate the Sale, whose Bid is a Qualified Bid, and that
                                                                      26                    the Debtors determine should be considered a Qualified Bidder, in
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 5
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 59 of 88
                                                                       1                    consultation with the Consultation Parties. No later than four (4)
                                                                       2                    business days after the Bid Deadline (as defined below) at 5:00 p.m.
                                                                                            (Pacific Time), the Debtors will notify each Potential Bidder in writing
                                                                       3                    whether such Potential Bidder is a Qualified Bidder and shall provide
                                                                       4                    counsel to the Consultation Parties copies of each Qualified Bid (unless a
                                                                                            Consultation Party is a Qualified Bidder or participates in a Qualified Bid
                                                                       5                    with respect to an active Bid).
                                                                       6
                                                                                 (b)        If any Potential Bidder is determined by the Debtors not to be a Qualified
                                                                       7                    Bidder, the Debtors will refund such Qualified Bidder’s Deposit (as
                                                                                            defined herein) and all accumulated interest thereon on or within
                                                                       8
                                                                                            five business days after the Bid Deadline.
                                                                       9
                                                                                  (c)       Without the written consent of the Debtors, a Qualified Bidder may not
                                                                      10                    modify, amend, or withdraw its Qualified Bid, except for proposed
                                                                      11                    amendments to increase their consideration contemplated by, or
                                                                                            otherwise improve the terms of, the Qualified Bid, during the period that
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    such Qualified Bid remains binding as specified in these Bidding
                                                                                            Procedures; provided that any Qualified Bid may be improved at the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                            Auction as set forth herein. Any improved Qualified Bid must continue
                                                                      14                    to comply with the requirements for Qualified Bids set forth in these
                                                                      15                    Bidding Procedures.
                                                                      16         (d)        The Secured Creditors shall be deemed Qualified Bidders under and in
                                                                                            connection with the bidding procedures and may credit bid all or any
                                                                      17
                                                                                            portion of the Debtors’ obligations in accordance with 11 U.S.C.
                                                                      18                    § 363(k); and (b) any credit bid made by a Secured Creditor (or any
                                                                                            designee) by the Bid Deadline is, and will be deemed to be, a Qualified
                                                                      19
                                                                                            Bid in each instance for all purposes under and in connection with the
                                                                      20                    Bidding Procedures, provided, however, that nothing herein constitutes a
                                                                                            waiver of the estates’ rights to challenge the liens and claims of Secured
                                                                      21
                                                                                            Creditors.
                                                                      22
                                                                           5.      Due Diligence.
                                                                      23

                                                                      24
                                                                                  Only Potential Bidders whose Financials, the Financials of its equity holder(s),
                                                                           or written commitments, as applicable, demonstrate the financial capability to
                                                                      25   consummate the Sale shall be eligible to receive due diligence information and access
                                                                      26
                                                                           to the Debtors’ electronic data room, physical data room, and to additional non-public
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 6
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 60 of 88
                                                                       1   information regarding the Debtors. No Potential Bidder will be permitted to conduct
                                                                       2   any due diligence without entering into a Confidentiality Agreement. The Debtors
                                                                           will provide to each Potential Bidder that satisfies the foregoing reasonable due
                                                                       3   diligence information, as requested by such Potential Bidder in writing, as soon as
                                                                       4   reasonably practicable after such request. For all Potential Bidders, the due diligence
                                                                           period will end on the Bid Deadline and, subsequent to the Bid Deadline the Debtors
                                                                       5   shall have no obligation to furnish any due diligence information.
                                                                       6
                                                                                  Each Potential Bidder shall comply with all reasonable requests for additional
                                                                       7   information and due diligence access requested by the Debtors or their advisors
                                                                           regarding the ability of the Potential Bidder to consummate the Sale. Failure by a
                                                                       8
                                                                           Potential Bidder to comply with such reasonable requests for additional information
                                                                       9   and due diligence access may be a basis for the Debtors to determine that such bidder
                                                                           is not a Qualified Bidder or that a Bid made by such bidder is not a Bid.
                                                                      10

                                                                      11        All due diligence requests must be directed to Root Agricultural Advisory,
                                                                           2854 S. Featherly Way, Suite 104, Boise, ID 83709, Attention: Skye Root
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   (skye@rootagadvisory.com).
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                           6.      Bid Requirements.
                                            ATTOR NE YS A T LAW




                                                                      14
                                                                                 A proposal, solicitation, or offer for a purchase and sale of one or more
                                                                      15   individual Assets or all or substantially all of the Assets or for an alternative
                                                                      16   acquisition transaction (including a chapter 11 plan) (each, a “Bid”) by a bidder that is
                                                                           submitted in writing and satisfies each of the following requirements (the “Bid
                                                                      17   Requirements”) as determined by the Debtors, in their reasonable business judgment,
                                                                      18   in consultation with the Consultation Parties, shall constitute a “Qualified Bid.”
                                                                      19          i.        Assets. Each Bid must clearly state which assets and liabilities of the
                                                                                            Debtors that the Qualified Bidders are agreeing to purchase and assume.
                                                                      20

                                                                      21         ii.        Purchase Price. Each Bid must clearly set forth the purchase price in
                                                                                            U.S. dollars to be paid for each individual Asset subject to the applicable
                                                                      22                    asset package, including and identifying separately any cash and non-
                                                                      23                    cash components (the “Purchase Price”).
                                                                      24        iii.        Deposit. On or before the Bid Deadline, each Bid, other than a credit
                                                                      25
                                                                                            bid, must be accompanied by a cash deposit in the amount equal to
                                                                                            10 percent (10%) of the aggregate cash and non-cash Purchase Price of
                                                                      26                    the Bid, to be held together with other bidders’ cash deposits in a non-
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 7
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 61 of 88
                                                                       1                    interest-bearing account to be identified and established by the Debtors
                                                                       2                    (the “Deposit”).

                                                                       3        iv.         Assumption of Obligations. Each Bid must clearly state which
                                                                                            liabilities the bidder is agreeing to assume.
                                                                       4

                                                                       5         v.         Qualified Bid Documents.        Each Bid must include duly executed,
                                                                                            non-contingent transaction documents necessary to effectuate the
                                                                       6                    transactions contemplated in the Bid (including the chapter 11 plan to the
                                                                       7                    extent required by the terms of the Bid) and shall include a schedule of
                                                                                            assumed contracts to the extent applicable to the Bid, as well as all other
                                                                       8                    material documents integral to such Bid (the “Qualified Bid
                                                                       9                    Documents”). Such documents must be based on and marked against
                                                                                            form documents provided by the Debtors (including a summary of each
                                                                      10                    Bid as may be reasonably requested by the Debtors). Any modifications
                                                                      11                    to the form of documents provided by the Debtors must be in form and
                                                                                            substance acceptable to the Debtors, in consultation with the Consultation
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    Parties.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                                vi.         Committed Financing. To the extent that a Bid is not accompanied by
                                            ATTOR NE YS A T LAW




                                                                      14                    evidence of the Qualified Bidder’s capacity to consummate the sale set
                                                                                            forth in its Bid with cash on hand, each Bid must include unconditional
                                                                      15
                                                                                            committed financing from a reputable financing institution documented
                                                                      16                    to the satisfaction of the Debtors that demonstrates that the Qualified
                                                                                            Bidder has:       (i) received sufficient debt and/or equity funding
                                                                      17
                                                                                            commitments to satisfy the Qualified Bidder’s Purchase Price and other
                                                                      18                    obligations under its Bid; and (ii) adequate working capital financing or
                                                                                            resources to finance going concern operations for the Assets and the
                                                                      19
                                                                                            proposed transactions. Such funding commitments or other financing
                                                                      20                    must be unconditional and must not be subject to any internal approvals,
                                                                      21
                                                                                            syndication requirements, diligence, or credit committee approvals, and
                                                                                            shall have covenants and conditions acceptable to the Debtors.
                                                                      22
                                                                               vii.         Contingencies. A Bid shall not be conditioned on the obtaining or the
                                                                      23                    sufficiency of financing or any internal approval, or on the outcome or
                                                                      24                    review of due diligence (other than of any surveys that have not yet been
                                                                                            obtained by the Bid Deadline with respect to real property that is
                                                                      25                    included in such Bid), but may be subject to the accuracy at the closing
                                                                      26                    of specified representations and warranties or the satisfaction at the
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 8
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 62 of 88
                                                                       1                    closing of specified conditions, which shall be acceptable to the Debtors
                                                                       2                    in their business judgment, in consultation with the Consultation Parties.

                                                                       3      viii.         Identity. Each Bid must fully disclose the identity of each entity that
                                                                                            will be bidding or otherwise participating in connection with such Bid
                                                                       4
                                                                                            (including each equity holder or other financial backer of the Qualified
                                                                       5                    Bidder if such Qualified Bidder is an entity formed for the purpose of
                                                                                            consummating the proposed transaction contemplated by such Bid), and
                                                                       6
                                                                                            the complete terms of any such participation. Under no circumstances
                                                                       7                    shall any undisclosed principals, equity holders, or financial backers be
                                                                                            associated with any Bid. Each Bid must also include contact information
                                                                       8
                                                                                            for the specific persons, including financial advisors and counsel, if any,
                                                                       9                    that the Debtors’ advisors should contact regarding such Bid.
                                                                      10        ix.         Demonstrated Financial Capacity. A Qualified Bidder must have, in
                                                                      11                    the Debtors’ business judgment, the necessary financial capacity to
                                                                                            consummate the proposed transactions required by its Bid and provide
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    adequate assurance of future performance under all contracts proposed to
                                                                                            be assumed by such Bid.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14         x.         Time Frame for Closing. A Bid by a Qualified Bidder must be
                                                                                            reasonably likely (based on availability of financing, antitrust, or other
                                                                      15
                                                                                            regulatory issues, experience, and other considerations) to be
                                                                      16                    consummated, if selected as the Successful Bid, within a time frame
                                                                                            acceptable to the Debtors, in consultation with the Consultation Parties.
                                                                      17

                                                                      18        xi.         Binding and Irrevocable. A Qualified Bidder’s Bid shall be binding
                                                                                            and irrevocable unless and until the Debtors accept a higher Bid for such
                                                                      19                    Asset and such Qualified Bidder is not selected as the Backup Bidder.
                                                                      20
                                                                               xii.         Expenses and Disclaimer of Fees. Each Bid must disclaim any right to
                                                                      21                    receive a fee analogous to a break-up fee, expense reimbursement,
                                                                                            termination fee, or any other similar form of compensation. For the
                                                                      22
                                                                                            avoidance of doubt, no Qualified Bidder will be permitted to request, nor
                                                                      23                    be granted by the Debtors, at any time, whether as part of the Auction or
                                                                      24
                                                                                            otherwise, a break-up fee, expense reimbursement, termination fee, or
                                                                                            any other similar form of compensation, and by submitting its Bid is
                                                                      25                    agreeing to refrain from and waive any assertion or request for
                                                                      26
                                                                                            reimbursement on any basis, including under section 503(b) of the
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 9
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 63 of 88
                                                                       1                    Bankruptcy Code; provided, however, that the Debtors may identify a
                                                                       2                    stalking horse bidder pursuant to paragraph 8 of these Bidding
                                                                                            Procedures.
                                                                       3
                                                                              xiii.         Authorization. Each Bid must contain evidence that the Qualified
                                                                       4
                                                                                            Bidder has obtained authorization or approval from its board of directors
                                                                       5                    (or a comparable governing body acceptable to the Debtors) with respect
                                                                                            to the submission of its Bid and the consummation of the transactions
                                                                       6
                                                                                            contemplated in such Bid.
                                                                       7
                                                                              xiv.          Completed Diligence.          Each Bid must include a written
                                                                       8                    acknowledgement and representation that the Qualified Bidder: (i) has
                                                                       9                    had an opportunity to conduct any and all due diligence regarding the
                                                                                            Assets prior to making its offer, other than of any surveys that have not
                                                                      10                    yet been obtained by the Bid Deadline with respect to real property that is
                                                                      11                    included in such Bid; (ii) has relied solely upon its own independent
                                                                                            review, investigation, and/or inspection of any documents and/or the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    Assets in making its Bid; and (iii) did not rely upon any written or oral
                                                                                            statements, representations, promises, warranties, or guaranties
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                            whatsoever, whether express, implied by operation of law, or otherwise,
                                                                      14                    regarding the Assets or the completeness of any information provided in
                                                                      15                    connection therewith or the Auction, except as expressly stated in the
                                                                                            bidder’s Bid.
                                                                      16
                                                                               xv.          Adherence to Bidding Procedures. By submitting its Bid, each Bidder
                                                                      17
                                                                                            shall be deemed to have agreed to abide by and honor the terms of these
                                                                      18                    Bidding Procedures and agrees not to submit a Bid or seek to reopen the
                                                                                            Auction after conclusion of the Auction.
                                                                      19

                                                                      20      xvi.          Regulatory Approvals and Covenants. A Bid must set forth each
                                                                                            regulatory and third-party approval required for the Qualified Bidder to
                                                                      21                    consummate the Sale, if any, and the time period within which the
                                                                      22                    Qualified Bidder expects to receive such regulatory and third-party
                                                                                            approvals (and in the case that receipt of any such regulatory or third-
                                                                      23                    party approval is expected to take more than thirty (30) days following
                                                                      24                    execution and delivery of the asset purchase agreement, those actions the
                                                                                            Qualified Bidder will take to ensure receipt of such approvals as
                                                                      25                    promptly as possible).
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 10
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 64 of 88
                                                                       1        xvii.       Consent to Jurisdiction. The Qualified Bidder shall be deemed to have
                                                                       2                    submitted to the jurisdiction of the Court and waive any right to a jury
                                                                                            trial in connection with any disputes relating to Debtors’ qualification of
                                                                       3                    bids, the Auction, the construction and enforcement of these Bidding
                                                                       4                    Procedures, the Sale documents, and the Closing, as applicable.

                                                                       5    xviii.          Joint Bids. Joint Bids are permitted, provided that the Qualified Bidders
                                                                                            have complied with the Joint Bid Discussion Protocol.
                                                                       6

                                                                       7           (a)      Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar
                                                                                            format) so as to be actually received on or before fifteen (15) days after
                                                                       8                    entry of the Stalking Horse Bidder Approval Order at 4:00 p.m.
                                                                       9                    (Pacific Time) (the “Bid Deadline”) by: (a) the Debtors, T. Scott Avila,
                                                                                            Chief Restructuring Officer (savila@paladinmgmt.com); (b) counsel to
                                                                      10                    the Debtors, Richard M. Pachulski (rpachulski@pszjlaw.com), Ira D.
                                                                      11                    Kharasch         (ikharasch@pszjlaw.com),          Jeffrey        Dulberg
                                                                                            (jdulberg@pszjlaw.com), Jason Rosell (jrosell@pszjlaw.com), and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                    Thomas Buford (tubuford@bskd.com); (c) the Debtors’ broker, Skye
                                                                                            Root (skye@rootagadvisory.com); (d) counsel to the Ranches
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                            Committee, Sam Alberts (sam.alberts@dentons.com); and Sarah Schrag
                                                                      14                    (sarah.schrag@dentons.com); and (e) counsel to the Farms Committee,
                                                                      15                    Joseph M. Welch (jwelch@buchalter.com).
                                                                      16   7.       Right to Credit Bid.
                                                                      17           Any Secured Creditor with the right and power to credit bid claims secured by
                                                                      18   their liens, shall have the right to credit bid all or a portion of such Secured Creditor’s
                                                                           secured claims within the meaning of section 363(k) of the Bankruptcy Code;
                                                                      19   provided that a Secured Creditor shall have the right to credit bid its secured claim
                                                                      20   only with respect to the collateral by which such Secured Creditor is secured.
                                                                      21   8.       Stalking Horse and Bid Protections.
                                                                      22          In consultation with the Consultation Parties, the Debtors may identify the bid
                                                                      23   of a party to serve as a stalking horse bid (the “Stalking Horse Bidder”). The Debtors
                                                                           may, in consultation with the Consultation Parties, identify more than one Stalking
                                                                      24   Horse Bidder with respect to separate individual Assets. Pursuant to the Bidding
                                                                      25   Procedures Order, the Debtors are authorized, but not obligated, in the exercise of
                                                                           their business judgment, in consultation with the Consultation Parties, to provide the
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 11
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 65 of 88
                                                                       1   Stalking Horse Bidder with bid protections (the “Bid Protections”), subject to further
                                                                       2   Court approval.

                                                                       3         To the extent a determination is made to select a Stalking Horse Bidder (or
                                                                           more than one Stalking Horse Bidders with respect to individual Assets), the Debtors
                                                                       4
                                                                           will file a motion which shall include a description of any agreed upon Bid
                                                                       5   Protections and request to approve the same upon shortened notice.
                                                                       6   9.      Auction.
                                                                       7
                                                                                 If the Debtors receive a Qualified Bid for an Asset, whether through a Bid for
                                                                       8   one or more individual Assets or through a Bid for all or substantially all of the Assets
                                                                           (including through a chapter 11 plan of reorganization), the Debtors will conduct the
                                                                       9
                                                                           Auction to determine the Successful Bidders with respect to such Asset or Assets, as
                                                                      10   applicable. If the Debtors do not receive a Qualified Bid for a given Asset, the
                                                                           Debtors will not conduct the Auction as to such Asset. To the extent Qualified
                                                                      11
                                                                           Bidders are interested in separate individual Assets and/or all or substantially all of the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Assets, the Debtors may, in their sole discretion, conduct separate auctions for the
                                                                           various Assets and Asset packages.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14         No later than the commencement of the Auction, the Debtors shall notify each
                                                                           Qualified Bidder of the highest or otherwise best Qualified Bid or combination of
                                                                      15   Qualified Bids for each Asset or Assets, for which such Qualified Bidder submitted a
                                                                      16   Bid or combination of Bids, as determined in the Debtors’ reasonable business
                                                                           judgment, in consultation with the Consultation Parties (the “Baseline Bid”), and
                                                                      17   provide copies of the applicable Qualified Bid Documents supporting the applicable
                                                                      18   Baseline Bid to each Qualified Bidder and the Consultation Parties.                   The
                                                                           determination of which Qualified Bid constitutes the Baseline Bid and which
                                                                      19   Qualified Bid constitutes the Successful Bid shall take into account any factors the
                                                                      20   Debtors reasonably deem, in consultation with the Consultation Parties, relevant to the
                                                                           value of the Qualified Bid to the Debtors’ estates, including, but not limited to: (a) the
                                                                      21   amount and nature of the total consideration (including the amount of cash paid to or
                                                                      22   remaining in the estate pursuant to the Bid); (b) the likelihood of the Qualified
                                                                           Bidder’s ability to close the Sale and the timing thereof; (c) the net economic effect of
                                                                      23   any changes to the value to be received by the Debtors’ estates from the transaction
                                                                      24   contemplated by the Qualified Bid Documents; (d) any reduction in claims against one
                                                                           or both of the Debtors as a result of the Qualified Bid; and (e) the tax consequences of
                                                                      25   such Qualified Bid (collectively, the “Bid Assessment Criteria”).
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 12
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 66 of 88
                                                                       1         The Auction shall take place on fourteen (14) days after the Bid Deadline at
                                                                       2   10:00 a.m. (Pacific Time) via videoconference, or such later date and time as selected
                                                                           by the Debtors in consultation with the Consultation Parties. The Auction shall be
                                                                       3   conducted in a timely fashion according to the following procedures:
                                                                       4
                                                                                 (a)        The Debtors Shall Conduct the Auction.
                                                                       5
                                                                                  The Debtors and their professionals shall direct and preside over the Auction.
                                                                       6   At the start of the Auction, the Debtors shall describe the terms of each Baseline Bid.
                                                                       7   All incremental Bids made thereafter for a given Asset shall be Overbids and shall be
                                                                           made and received on an open basis, and all material terms of each Overbid shall be
                                                                       8   fully disclosed to all other Qualified Bidders who submitted Bids on such Asset. The
                                                                       9   Debtors shall maintain a written transcript of all Bids made and announced at the
                                                                           Auction, including the Baseline Bid, all applicable Overbids, and the Successful Bid.
                                                                      10
                                                                                  Only Qualified Bidders and their legal and financial advisors, and the members
                                                                      11
                                                                           of and advisors to the Consultation Parties, and each such parties’ respective legal and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   financial advisors shall be entitled to attend the Auction, and the Qualified Bidders
                                                                           shall appear at the Auction in person and may speak or Bid themselves or through
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                           duly authorized representatives. Only Qualified Bidders shall be entitled to Bid at the
                                            ATTOR NE YS A T LAW




                                                                      14   Auction.
                                                                      15         (b)        Terms of Overbid.
                                                                      16
                                                                                 “Overbid” means any Bid made at the Auction by a Qualified Bidder
                                                                      17   subsequent to the Debtors’ announcement of the Baseline Bid. Each applicable
                                                                           Overbid must comply with the following conditions:
                                                                      18

                                                                      19                   i.           Minimum Initial Overbid. Bidding shall commence at the
                                                                                                        Baseline Bid. The first overbid at the Auction (the “Minimum
                                                                      20                                Initial Overbid”) shall be in an amount not less than (i) the amount
                                                                      21                                of the Baseline Bid plus (ii) the Bid Protections (if any) plus (iii)
                                                                                                        an additional increment in an amount to be determined by the
                                                                      22                                Debtors in consultation with the Consultation Parties (the “Initial
                                                                      23                                Overbid Amount”).
                                                                      24                  ii.           Minimum Overbid Increment. Any Overbid following the
                                                                      25
                                                                                                        Minimum Initial Overbid or following any subsequent Prevailing
                                                                                                        Highest Bid (as defined below) for all or substantially all of the
                                                                      26                                Assets shall be in increments in such amounts to be determined by
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 13
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 67 of 88
                                                                       1                                the Debtors in consultation with the Consultation Parties. The
                                                                       2                                Debtors may establish different overbid increments at the Auction
                                                                                                        for any individual Asset or other combination of Assets, as
                                                                       3                                determined by the Debtors in the exercise of their business
                                                                       4                                judgment, in consultation with the Consultation Parties.

                                                                       5                 iii.           Conclusion of Each Overbid Round. Upon the solicitation of
                                                                                                        each round of applicable Overbids, the Debtors may announce a
                                                                       6
                                                                                                        deadline (as the Debtors may, in their business judgment, extend
                                                                       7                                from time to time, the “Overbid Round Deadline”) by which time
                                                                                                        any Overbids must be submitted to the Debtors.
                                                                       8

                                                                       9                                Subsequent to each Overbid Round Deadline, the Debtors shall
                                                                                                        announce whether the Debtors have identified, after consultation
                                                                      10                                with the Consultation Parties, an Overbid as being higher or
                                                                      11                                otherwise better than the Baseline Bid, in the initial Overbid round,
                                                                                                        or, in subsequent rounds, the Overbid previously designated by the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                Debtors as the prevailing highest or otherwise best Bid (the
                                                                                                        “Prevailing Highest Bid”). The Debtors shall describe to all
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                        Qualified Bidders the material terms of any new Overbid
                                                                      14                                designated by the Debtors as the Prevailing Highest Bid as well as
                                                                      15                                the value attributable by the Debtors (after consultation with the
                                                                                                        Consultation Parties) to such Prevailing Highest Bid based on,
                                                                      16                                among other things, the Bid Assessment Criteria.
                                                                      17
                                                                                         iv.            Overbid Alterations. An applicable Overbid may contain
                                                                      18                                alterations, modifications, additions, or deletions of any terms of
                                                                                                        the Bid no less favorable to the Debtors’ estates than any prior Bid
                                                                      19
                                                                                                        or Overbid, as determined in the Debtors’ reasonable business
                                                                      20                                judgment, in consultation with the Consultation Parties, but shall
                                                                      21
                                                                                                        otherwise comply with the terms of these Bidding Procedures.

                                                                      22          (c)           Consideration of Overbids.
                                                                      23           The Debtors reserve the right, in their reasonable business judgment in
                                                                      24
                                                                           consultation with the Consultation Parties, to adjourn the Auction one or more times
                                                                           to, among other things: (i) facilitate discussions between the Debtors and Qualified
                                                                      25   Bidders; (ii) allow Qualified Bidders to consider how they wish to proceed; and
                                                                      26
                                                                           (iii) provide Qualified Bidders the opportunity to provide the Debtors with such
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 14
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11            Doc 486      Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 68 of 88
                                                                       1   additional evidence as the Debtors, in their reasonable business judgment, may
                                                                       2   require, that the Qualified Bidder has sufficient internal resources or has received
                                                                           sufficient non-contingent debt and/or equity funding commitments to consummate the
                                                                       3   proposed transaction at the prevailing Overbid amount.
                                                                       4
                                                                                 (d)        Closing the Auction.
                                                                       5
                                                                                           (i)          The Auction shall continue until there is only one Bid that the
                                                                       6                                Debtors determine, in their reasonable business judgment, and in
                                                                       7                                consultation with the Consultation Parties, to be the highest or
                                                                                                        otherwise best Bid for such Asset. Such Bid shall be declared the
                                                                       8                                “Successful Bid,” and such Qualified Bidder, the “Successful
                                                                       9                                Bidder” and at which point the Auction will be closed as to that
                                                                                                        Asset. The Auction shall not close unless and until all Qualified
                                                                      10                                Bidders have been given a reasonable opportunity to submit an
                                                                      11                                Overbid at the Auction to the then Prevailing Highest Bid. Such
                                                                                                        acceptance by the Debtors of the Successful Bid is conditioned
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                upon approval by the Court of the Successful Bid.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                                          (ii)          For the avoidance of doubt, nothing in these Bidding Procedures
                                            ATTOR NE YS A T LAW




                                                                      14                                shall prevent the Debtors from exercising their respective fiduciary
                                                                                                        duties under applicable law.
                                                                      15

                                                                      16                  (iii)         The Debtors shall not consider any Bids or Overbids submitted
                                                                                                        after the conclusion of the Auction, and any such Bids or Overbids
                                                                      17                                shall be deemed untimely and shall under no circumstances
                                                                      18                                constitute a Qualified Bid.
                                                                      19                  (iv)          As soon as reasonably practicable after closing the Auction, the
                                                                                                        Debtors shall cause the Qualified Bid Documents for each
                                                                      20
                                                                                                        Successful Bid and Backup Bid (defined below) to be filed with
                                                                      21                                the Court.
                                                                      22          (e)       No Collusion; Good-Faith Bona Fide Offer.
                                                                      23
                                                                                 Each Qualified Bidder participating at the Auction will be required to confirm
                                                                      24   on the record at the Auction that: (i) it has not engaged in any collusion with respect
                                                                      25
                                                                           to the bidding; and (ii) its Bid is a good-faith bona fide offer and it intends to
                                                                           consummate the proposed transaction if selected as the Successful Bidder.
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 15
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11             Doc 486     Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 69 of 88
                                                                       1           (f)      Cancellation of Auction.
                                                                       2
                                                                                 If the Debtors do not receive a Stalking Horse Bid or other Qualified Bid
                                                                       3   by the Bid Deadline, then the Debtors may file a notice cancelling the Auction.
                                                                       4   10.     Backup Bidder.
                                                                       5
                                                                                  The Qualified Bidder with the next highest or otherwise second-best Qualified
                                                                       6   Bid (the “Backup Bid”) for each Asset at the Auction (if the Auction is conducted), as
                                                                           determined by the Debtors in the exercise of their business judgment in consultation
                                                                       7
                                                                           with the Consultation Parties, shall be required to serve as a backup bidder (the
                                                                       8   “Backup Bidder”). The Debtors shall announce the identity of any Backup Bidder and
                                                                           the amount and material terms of the Qualified Bid of the Backup Bidder at the
                                                                       9
                                                                           conclusion of the Auction at the same time the Debtors announce the identity of the
                                                                      10   Successful Bidder. The Backup Bidder shall be required to keep its Qualified Bid
                                                                      11
                                                                           open and irrevocable until the closing of the transaction with the applicable Successful
                                                                           Bidder. The Backup Bidder’s Deposit shall be held in escrow until the closing of the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   transaction with the applicable Successful Bidder. If a Successful Bidder fails to
                                                                           consummate its Successful Bid, the Debtors may select the applicable Backup Bidder
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           as the Successful Bidder, and such Backup Bidder shall be deemed a Successful
                                                                      14   Bidder for all purposes. The Debtors will be authorized, but not required, to
                                                                      15
                                                                           consummate all transactions contemplated by the Bid of such Backup Bidder without
                                                                           further order of the Court or notice to any party.
                                                                      16
                                                                                 In such case, the defaulting Successful Bidder’s Deposit shall be forfeited to the
                                                                      17
                                                                           Debtors, and the Debtors specifically reserve the right to seek all available remedies
                                                                      18   against the defaulting Successful Bidder, including with respect to specific
                                                                           performance.
                                                                      19

                                                                      20   11.     Highest or Otherwise Best Bid.

                                                                      21         When determining the highest or otherwise best Bid, as compared to other Bids,
                                                                           the Debtors may consider the Bid Assessment Criteria.
                                                                      22

                                                                      23   12.     Adequate Assurance Information.

                                                                      24         Within 24 hours of the filing of the notice of the Successful Bidder and the
                                                                           Backup Bidder, the Successful Bidder and the Backup Bidder will send by overnight
                                                                      25
                                                                           delivery to each contract counterparty whose contract is part of such Bid, the financial
                                                                      26   and other commercial information to demonstrate adequate assurance of future
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 16
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 70 of 88
                                                                       1   performance under such contract. Such information will be provided to contract
                                                                       2   counter parties on a confidential basis.

                                                                       3   13.     Reservation of Rights.
                                                                       4          The Debtors reserve their rights to modify these Bidding Procedures in their
                                                                       5   reasonable business judgment, in consultation with the Consultation Parties, in any
                                                                           manner that will best promote the goals of the bidding process, or impose, at or prior
                                                                       6   to the Auction, additional customary terms and conditions on the sale of the Assets,
                                                                       7   including, without limitation: (a) extending the deadlines set forth in these Bidding
                                                                           Procedures; (b) adjourning the Auction at the Auction and/or adjourning the Sale
                                                                       8   Hearing in open court without further notice; (c) adding procedural rules that are
                                                                       9   reasonably necessary or advisable under the circumstances for conducting the
                                                                           Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.
                                                                      10
                                                                           14.     Consent to Jurisdiction.
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12          All Qualified Bidders at the Auction shall be deemed to have consented to the
                                                                           jurisdiction of the Court and waived any right to a jury trial in connection with any
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   disputes relating to the Auction, the construction and enforcement of these Bidding
                                            ATTOR NE YS A T LAW




                                                                      14   Procedures, and/or the Qualified Bid Documents, as applicable.

                                                                      15   15.     Sale Hearing.
                                                                      16          The hearing to approve the Sale (the “Sale Hearing”) shall take place in the
                                                                      17   courtroom of the Honorable Whitman L. Holt in the United States Bankruptcy Court
                                                                           for the Eastern District of Washington on July [●], 2021 at [●][●].m. (Pacific Time).
                                                                      18   Following the conclusion of the Auction, with the consent of the Successful Bidder (in
                                                                      19   consultation with the Consultation Parties), or as otherwise directed by the
                                                                           Bankruptcy Court, the Sale Hearing may be adjourned or rescheduled without notice
                                                                      20   by an announcement of the adjourned date at the Sale Hearing or by filing a notice on
                                                                      21   the docket for the Chapter 11 Cases. At the Sale Hearing, the Debtors shall present
                                                                           the Successful Bid to the Bankruptcy Court for approval; provided, however, to the
                                                                      22   extent that a successful Bid is to be implemented pursuant to a chapter 11 plan, the
                                                                      23   Sale Hearing shall be used as a status conference.
                                                                      24   16.     No Modification of Bidding Procedures.
                                                                      25         Except as provided by Section 13 hereof, these Bidding Procedures may not be
                                                                      26   modified except with the Debtors’ express written consent, and after consultation with
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 17
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 71 of 88
                                                                       1   the Consultation Parties.
                                                                       2
                                                                           17.     Return of Deposit.
                                                                       3
                                                                                  The Deposit of the Successful Bidder shall be applied to the respective
                                                                       4   Purchase Price of such transaction at closing. The Deposits for each Qualified Bidder
                                                                       5   shall be held in one or more accounts on terms acceptable to the Debtors in their sole
                                                                           discretion and shall be returned (other than with respect to the Successful Bidder, and
                                                                       6   the Backup Bidder) on or within three business days after the Auction.
                                                                       7
                                                                                  If a Successful Bidder fails to consummate a proposed transaction because of a
                                                                       8   breach by such Successful Bidder, the Debtors will not have any obligation to return
                                                                           the Deposit deposited by such Successful Bidder, which may be retained by the
                                                                       9
                                                                           Debtors as damages, in addition to any and all rights, remedies, or causes of action
                                                                      10   that may be available to the Debtors, and the Debtors shall be free to consummate the
                                                                           proposed transaction with the applicable Backup Bidder without the need for an
                                                                      11
                                                                           additional hearing or order of the Court.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           18.     Fiduciary Out.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                  Nothing in these Bidding Procedures shall require the board of directors, board
                                                                      14
                                                                           of managers, or such similar governing body of a Debtors to take any action, or to
                                                                      15   refrain from taking any action, with respect to these Bidding Procedures, to the extent
                                                                           such board of directors, board of managers, or such similar governing body
                                                                      16
                                                                           determines, or based on the advice of counsel, that taking such action, or refraining
                                                                      17   from taking such action, as applicable, is required to comply with applicable law or its
                                                                           fiduciary obligations under applicable law.
                                                                      18

                                                                      19
                                                                           Dated: [●], 2021                     BUSH KORNFELD LLP
                                                                      20

                                                                      21
                                                                                                                THOMAS A. BUFORD, III (WSBA 52969)
                                                                      22                                        BUSH KORNFELD LLP
                                                                      23
                                                                                                                RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                      24                                        IRA D. KHARASCH (admission pro hac vice
                                                                                                                pending)
                                                                      25
                                                                                                                JEFFREY W. DULBERG (admitted pro hac vice)
                                                                      26                                        JASON H. ROSELL (admitted pro hac vice)
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 18
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 72 of 88
                                                                       1                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                       2                                        Attorneys for Debtors and Debtors in Possession
                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   BIDDING PROCEDURES – Page 19
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 73 of 88
                                                                       1                                          EXHIBIT 2
                                                                       2                                              Sale Notice
                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27

                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 74 of 88
                                                                       1   ARMAND J. KORNFELD (WSBA #17214)                        HONORABLE WHITMAN L. HOLT
                                                                           THOMAS A. BUFORD (WSBA #52969)
                                                                       2   RICHARD B. KEETON (WSBA #51537)
                                                                           BUSH KORNFELD LLP
                                                                       3   601 Union Street, Suite 5000
                                                                           Seattle, WA 98101
                                                                       4   Tel.: (206) 292-2110
                                                                           Facsimile: (206) 292-2104
                                                                       5   Emails: jkornfeld@bskd.com,
                                                                           tbuford@bskd.com, and rkeeton@bskd.com
                                                                       6
                                                                           RICHARD M. PACHULSKI (CA Bar #90073)*
                                                                       7   IRA D. KHARASCH (CA Bar #109084)**
                                                                           JEFFREY W. DULBERG (CA Bar #181200)*
                                                                       8   JASON H. ROSELL (CA Bar #269126)*
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       9   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, CA 90067-4003
                                                                      10   Tel: (310) 277-6910
                                                                           Facsimile: (310) 201-0760
                                                                      11   Emails: rpachulski@pszjlaw.com,
                                                                           ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   and jrosell@pszjlaw.com
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   *Admitted Pro Hac Vice
                                            ATTOR NE YS A T LAW




                                                                           ** Admission Pro Hac Vice pending
                                                                      14
                                                                           Attorneys for the Chapter 11 Debtors and
                                                                      15   Debtors in Possession
                                                                      16                                UNITED STATES BANKRUPTCY COURT
                                                                      17                                EASTERN DISTRICT OF WASHINGTON
                                                                      18   In re                                             Chapter 11
                                                                      19
                                                                           EASTERDAY RANCHES, INC., et al.                   Lead Case No. 21-00141-11
                                                                      20                                                     Jointly Administered

                                                                      21                                     Debtors. 1      NOTICE OF PROPOSED SALE OF
                                                                                                                             REAL PROPERTY INTERESTS AND
                                                                      22                                                     RELATED FARM AND FEEDLOT
                                                                                                                             ASSETS, FREE AND CLEAR OF ALL
                                                                      23                                                     ENCUMBRANCES, OTHER THAN
                                                                      24                                                     ASSUMED LIABILITIES, AND

                                                                      25   1
                                                                               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                                                                      26       Easterday Farms, a Washington general partnership (21-00176).
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE NOTICE – Page 1
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13       Pg 75 of 88
                                                                       1                                                              SCHEDULING FINAL SALE HEARING
                                                                                                                                      RELATED THERETO
                                                                       2

                                                                       3
                                                                           PLEASE TAKE NOTICE OF THE FOLLOWING:
                                                                       4
                                                                                   On March 26, 2021, the above-captioned debtors and debtors in possession
                                                                       5   (collectively, the “Debtors”) filed a motion (the “Sale Motion”) with the United States
                                                                       6   Bankruptcy Court for the Eastern District of Washington (the “Bankruptcy Court”)
                                                                           seeking entry of (i) an order (the “Bidding Procedures Order”) (a) approving Bidding
                                                                       7   Procedures for the sale (the “Sale”) of real property interests and related farm
                                                                       8   equipment and other personal property (collectively, the “Assets”) or proposals to
                                                                           sponsor a plan of reorganization (a “Plan”), (b) approving procedures for the
                                                                       9   assumption and assignment of designated executory contracts and unexpired leases
                                                                      10   (collectively, the “Transferred Contracts”), and the sale and transfer of other
                                                                           designated contracts, (c) scheduling the Auction and Sale Hearing,2 and (d) granting
                                                                      11   related relief (collectively, the “Bidding Procedures Relief'”), and (ii) an order (the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   “Sale Order”) (a) authorizing the Sale of the Assets free and clear of all liens, claims,
                                                                           interests, and other encumbrances (collectively, “Encumbrances”), other than assumed
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   liabilities, to the Successful Bidder submitting the highest or otherwise best bid, (b)
                                            ATTOR NE YS A T LAW




                                                                      14   authorizing the assumption and assignment of the Transferred Contracts, and
                                                                           authorizing the sale and transfer of other designated contracts, and (c) granting certain
                                                                      15   related relief.
                                                                      16
                                                                           I.       Bidding Procedures and Stalking Horse Bidder
                                                                      17
                                                                                  On [●], 2021, the Bankruptcy Court entered the Bidding Procedures Order
                                                                      18   [Docket No. ●], thereby approving the Bidding Procedures Relief and the Debtors’
                                                                      19   ability to designate a Stalking Horse Bidder in the Debtors’ business judgment (in
                                                                           consultation with the Consultation Parties).
                                                                      20
                                                                                 In order for a Potential Bidder’s bid to be considered to participate in the
                                                                      21
                                                                           Auction, it must comply with the Bidding Procedures, including that its bid must
                                                                      22   be delivered, so as to be received on or before [●], 2021 at 4:00 p.m. (Pacific
                                                                      23
                                                                           Time) (the “Bid Deadline”), to: (a) the Debtors, T. Scott Avila, Chief Restructuring
                                                                           Officer (savila@paladinmgmt.com); (b) counsel to the Debtors, Richard M. Pachulski
                                                                      24   (rpachulski@pszjlaw.com), Ira D. Kharasch (ikharasch@pszjlaw.com), Jeffrey
                                                                      25
                                                                           2
                                                                                A capitalized term used but not defined herein shall have the meaning ascribed to it in the Bidding Procedures and
                                                                      26        Bidding Procedures Order, as applicable.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE NOTICE – Page 2
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21        Entered 03/26/21 17:31:13              Pg 76 of 88
                                                                       1   Dulberg (jdulberg@pszjlaw.com), and Jason Rosell (jrosell@pszjlaw.com); (c) the
                                                                       2   Debtors’ broker, Skye Root (skye@rootagadvisory.com); (d) counsel to the Ranches
                                                                           Committee, Sam Alberts (sam.alberts@dentons.com); and Sarah Schrag
                                                                       3   (sarah.schrag@dentons.com); and (e) counsel to the Farms Committee, Joseph M.
                                                                       4   Welch (jwelch@buchalter.com) (chris.tennenbaum@fticonsulting.com) (collectively,
                                                                           the “Notice Parties”).
                                                                       5
                                                                                  To receive copies of the (i) Sale Motion, all other exhibits to the Sale Motion,
                                                                       6
                                                                           and/or a confidentiality agreement to become a Potential Bidder (as defined below), or
                                                                       7   (ii) a copy of the form asset purchase agreement or Stalking Horse Bidder asset
                                                                           purchase agreement, as applicable, kindly submit a request by email to: (a) counsel to
                                                                       8
                                                                           the Debtors, Pachulski Stang Ziehl & Jones LLP, Attention: Jason Rosell (email:
                                                                       9   jrosell@pszjlaw.com);      and     (b)    the    Debtors’     broker,     Skye    Root
                                                                           (skye@rootagadvisory.com).
                                                                      10

                                                                      11          In order for Potential Bidders to obtain access to the Debtors’ data room, each
                                                                           Potential Bidder must first sign and deliver a confidentiality agreement to the Debtors
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   and provide certain financial data, which must be acceptable to the Debtors. Please
                                                                           refer to the Bidding Procedures for further information concerning submitting a
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           Qualified Bid to participate at the Auction.
                                                                      14
                                                                           II.     Sale Hearing and Closing
                                                                      15

                                                                      16         The Sale Hearing is scheduled for July [●], 2021 at [●][●].m. (Pacific Time)
                                                                           before the Honorable Whitman L. Holt in the United States Bankruptcy Court for the
                                                                      17   Eastern District of Washington. The Sale Hearing is being held to approve the highest
                                                                      18   or otherwise best offer received for the Assets at the Auction, which, if any, will take
                                                                           place on [●], 2021 via videoconference, commencing at 10:00 a.m. (Pacific Time).
                                                                      19   The Sale Hearing may be adjourned or rescheduled with prior notice filed on the
                                                                      20   docket of these Chapter 11 Cases or without prior notice by an announcement of the
                                                                           adjourned date at the Sale Hearing.
                                                                      21

                                                                      22
                                                                               THE DEADLINE TO OBJECT TO THE DEBTORS’ REQUEST TO
                                                                           APPROVE THE SALE OF THE PURCHASED ASSETS FREE AND CLEAR
                                                                      23   OF ALL ENCUMBRANCES TO THE SUCCESSFUL BIDDER (EACH, A
                                                                      24
                                                                           “SALE OBJECTION”) IS JULY 8, 2021 at 4:00 P.M. (PACIFIC TIME) (THE
                                                                           “SALE OBJECTION DEADLINE”).
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE NOTICE – Page 3
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 77 of 88
                                                                       1          Any person or entity wishing to submit a Sale Objection must do so in writing
                                                                       2   and state with particularity the grounds for such objections or other statements of
                                                                           position. All Sale Objections shall be served so as to be actually received by no later
                                                                       3   than the Sale Objection Deadline by (i) counsel to the Debtors: (a) Bush Kornfeld
                                                                       4   LLP, 601 Union Suite, Suite 500, Seattle, WA 98101, Attention: Armand J. Kornfeld
                                                                           (jkornfeld@bskd.com) and Thomas A. Buford (tbuford@bskd.com); and (b)
                                                                       5   Pachulski Stang Ziehl & Jones, LLP, 10100 Santa Monica Boulevard, 13th Floor, Los
                                                                       6   Angeles, CA 90067, Attention: Richard M. Pachulski (rpachulski@pszjlaw.com), Ira
                                                                           D. Kharasch (ikharasch@pszjlaw.com), Jeffrey W. Dulberg (jdulberg@pszjlaw.com)
                                                                       7   and Jason H. Rosell (jrosell@pszjlaw.com); (ii) the Office of the United States
                                                                       8   Trustee for the Eastern District of Washington, 920 W Riverside Ave, Suite 593,
                                                                           Spokane, WA 99201, Attn: Gary W. Dyer (Gary.W.Dyer@usdoj.gov); and (iii) those
                                                                       9   parties who have filed notices of appearance and/or requested service of all motions
                                                                      10   and pleadings in these Chapter 11 Cases prior to the date of service thereof.

                                                                      11          The failure of any person or entity to file and serve a Sale Objection on or
                                                                           before the Sale Objection Deadline, as applicable, (i) shall be deemed a consent to the
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           Sale to the Successful Bidder and the other relief requested in the Sale Motion, and (ii)
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   shall be a bar to the assertion of any objection the sale of the Assets to the Successful
                                            ATTOR NE YS A T LAW




                                                                           Bidder (including in any such case, without limitation, the transfer of the Assets free
                                                                      14
                                                                           and clear of all Encumbrances, other than the assumed liabilities).
                                                                      15
                                                                           III.    The Debtors’ Contracts and Leases
                                                                      16
                                                                                  The Sale Order, if approved, shall authorize the assumption and assignment of
                                                                      17
                                                                           the Transferred Contracts of the Debtors. In accordance with the Bidding Procedures
                                                                      18   Order, individual notices setting forth the specific Transferred Contracts to be
                                                                           assumed by the Debtors and assigned to the Successful Bidder, or sold and transferred
                                                                      19
                                                                           to the Successful Bidder, and the proposed Cure Amounts for such contracts will be
                                                                      20   given to all counterparties to the Transferred Contracts. Such counterparties will be
                                                                           given the opportunity to object to the assumption and assignment, or sale and transfer,
                                                                      21
                                                                           of a Transferred Contract and the proposed Cure Amount. This Notice is subject to
                                                                      22   the full terms and conditions of the Bidding Procedures and the Bidding Procedures
                                                                      23
                                                                           Order, which shall control in the event of any conflict. The Debtors encourage all
                                                                           persons to review such documents and all other Sale-related documents in their
                                                                      24   entirety and to consult an attorney if they have questions or want advice.
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE NOTICE – Page 4
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 78 of 88
                                                                       1   Dated: [●], 2021                     BUSH KORNFELD LLP
                                                                       2

                                                                       3                                        THOMAS A. BUFORD, III (WSBA 52969)
                                                                                                                BUSH KORNFELD LLP
                                                                       4

                                                                       5                                        RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                                                                IRA D. KHARASCH (admission pro hac vice
                                                                       6                                        pending)
                                                                       7                                        JEFFREY W. DULBERG (admitted pro hac vice)
                                                                                                                JASON H. ROSELL (admitted pro hac vice)
                                                                       8                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                       9                                        Attorneys for Debtors and Debtors in Possession
                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27   SALE NOTICE – Page 5
                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 79 of 88
                                                                       1
                                                                                                                  EXHIBIT 3
                                                                       2

                                                                       3                                Assumption and Assignment Notice
                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27

                                                                      28


ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 80 of 88
                                                                       1   ARMAND J. KORNFELD (WSBA #17214)                        HONORABLE WHITMAN L. HOLT
                                                                           THOMAS A. BUFORD (WSBA #52969)
                                                                       2   RICHARD B. KEETON (WSBA #51537)
                                                                           BUSH KORNFELD LLP
                                                                       3   601 Union Street, Suite 5000
                                                                           Seattle, WA 98101
                                                                       4   Tel.: (206) 292-2110
                                                                           Facsimile: (206) 292-2104
                                                                       5   Emails: jkornfeld@bskd.com,
                                                                           tbuford@bskd.com, and rkeeton@bskd.com
                                                                       6
                                                                           RICHARD M. PACHULSKI (CA Bar #90073)*
                                                                       7   IRA D. KHARASCH (CA Bar #109084)**
                                                                           JEFFREY W. DULBERG (CA Bar #181200)*
                                                                       8   JASON H. ROSELL (CA Bar #269126)*
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       9   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, CA 90067-4003
                                                                      10   Tel: (310) 277-6910
                                                                           Facsimile: (310) 201-0760
                                                                      11   Emails: rpachulski@pszjlaw.com,
                                                                           ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   and jrosell@pszjlaw.com
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   *Admitted Pro Hac Vice
                                            ATTOR NE YS A T LAW




                                                                           **Admission Pro Hac Vice pending
                                                                      14
                                                                           Attorneys for the Chapter 11 Debtors and
                                                                      15   Debtors in Possession
                                                                      16                                UNITED STATES BANKRUPTCY COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                      17

                                                                      18   In re                                             Chapter 11

                                                                      19   EASTERDAY RANCHES, INC., et al.                   Lead Case No. 21-00141-11
                                                                                                                             Jointly Administered
                                                                      20
                                                                                                             Debtors. 1      NOTICE OF INTENT TO ASSUME AND
                                                                      21                                                     ASSIGN DESIGNATED EXECUTORY
                                                                      22                                                     CONTRACTS AND UNEXPIRED
                                                                                                                             LEASES AND TO PAY PROPOSED
                                                                      23                                                     CURE AMOUNTS
                                                                      24

                                                                      25   1
                                                                               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                                                                      26       Easterday Farms, a Washington general partnership (21-00176).
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 1

ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13       Pg 81 of 88
                                                                       1
                                                                           PLEASE TAKE NOTICE OF THE FOLLOWING:
                                                                       2

                                                                       3           On March 26, 2021, the above-captioned debtors and debtors in possession
                                                                           (collectively, the “Debtors”) filed a motion (the “Sale Motion”) with the United States
                                                                       4   Bankruptcy Court for the Eastern District of Washington (the “Bankruptcy Court”)
                                                                       5   seeking entry of (i) an order (the “Bidding Procedures Order”) (a) approving Bidding
                                                                           Procedures for the sale (the “Sale”) of real property interests and related farm
                                                                       6   equipment and other personal property (collectively, the “Assets”) or proposals to
                                                                       7   sponsor a plan of reorganization (a “Plan”), (b) approving procedures for the
                                                                           assumption and assignment of designated executory contracts and unexpired leases
                                                                       8   (collectively, the “Transferred Contracts”), and the sale and transfer of other
                                                                       9   designated contracts, (c) scheduling the Auction and Sale Hearing,2 and (d) granting
                                                                           related relief (collectively, the “Bidding Procedures Relief'”), and (ii) an order (the
                                                                      10   “Sale Order”) (a) authorizing the Sale of the Assets free and clear of all liens, claims,
                                                                      11   interests, and other encumbrances (collectively, “Encumbrances”), other than assumed
                                                                           liabilities, to the Successful Bidder submitting the highest or otherwise best bid, (b)
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   authorizing the assumption and assignment of the Transferred Contracts, and
                                                                           authorizing the sale and transfer of other designated contracts, and (c) granting certain
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                           related relief.
                                                                      14
                                                                                On [●], 2021, the Bankruptcy Court entered the Bidding Procedures Order
                                                                      15
                                                                           [Docket No. ●], thereby approving the Bidding Procedures Relief.
                                                                      16
                                                                                 [The Debtors have entered into that certain Purchase Agreement dated [●],
                                                                      17   2021 (the “Stalking Horse APA”). On [●], 2021, the Bankruptcy Court entered an
                                                                      18   order approving certain bid protections and fixing certain dates and deadlines in
                                                                           connection with the Debtors’ entry into the Stalking Horse APA.]
                                                                      19

                                                                      20
                                                                               YOU ARE RECEIVING THIS NOTICE BECAUSE YOU ARE A PARTY TO
                                                                                 ONE OR MORE OF THE CONTRACTS OR LEASES REFERRED TO
                                                                      21                                HEREIN.
                                                                      22                                      TRANSFERRED CONTRACTS
                                                                      23          Attached as Exhibit A is a schedule of all executory contracts and unexpired
                                                                      24   leases (collectively, the “Transferred Contracts”) that may be assumed and assigned to
                                                                           the Successful Bidder, listing the counterparties to such contracts (the “Contract
                                                                      25
                                                                           2
                                                                                A capitalized term used but not defined herein shall have the meaning ascribed to it in the Bidding Procedures and
                                                                      26        Bidding Procedures Order, as applicable.
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 2

ec26m9015m
                                                                       21-00141-WLH11           Doc 486       Filed 03/26/21        Entered 03/26/21 17:31:13              Pg 82 of 88
                                                                       1   Counterparties”) and the amount, if any, proposed to be paid to cure any monetary
                                                                       2   defaults under the Transferred Contracts pursuant to section 365 of the Bankruptcy
                                                                           Code (the “Cure Amounts”). The Successful Bidder reserves the right to revise these
                                                                       3   schedules in accordance with its Qualified Bidder APA and Bidding Procedures at any
                                                                       4   time prior to the closing on the Purchased Assets.

                                                                       5         To the extent that any Transferred Contract is determined by an order of the
                                                                           Bankruptcy Court, or as between the Debtors and the applicable Contract
                                                                       6
                                                                           Counterparty, not to be an executory contract under and for purposes of section 365 of
                                                                       7   the Bankruptcy Code, all right, title and interest in, to and under such Transferred
                                                                           Contracts shall instead be sold, assigned, and transferred to the Successful Bidder
                                                                       8
                                                                           pursuant to section 363 of the Bankruptcy Code. Prior to any such sale and transfer of
                                                                       9   a Transferred Contract, the Successful Bidder shall cure any monetary defaults or pay
                                                                           other amounts due under such Transferred Contract which are capable of being cured
                                                                      10
                                                                           or paid as if such Transferred Contract had been subject to section 365 of the
                                                                      11   Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12           A.       Cure Objection Deadline
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                               IF YOU AGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN
                                            ATTOR NE YS A T LAW




                                                                      14   EXHIBIT A WITH RESPECT TO YOUR TRANSFERRED CONTRACT(S), YOU
                                                                           ARE NOT REQUIREDTO TAKE ANY FURTHER ACTION.
                                                                      15

                                                                      16         IF YOU DISAGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN
                                                                           EXHIBIT A WITH RESPECT TO YOUR CONTRACT(S), YOU MAY OBJECT
                                                                      17   TO THE PROPOSED CURE AMOUNTS NO LATER THAN [●], 2021 AT 4:00
                                                                      18   P.M. (PACIFIC TIME) (the “Cure Objection Deadline”).
                                                                      19          Objections to a proposed Cure Amount (a “Cure Objection”) must be made in
                                                                           writing and filed on the docket for the Chapter 11 Cases no later than the Cure
                                                                      20
                                                                           Objection Deadline and state the basis of such objection with specificity, including,
                                                                      21   without limitation, the Cure Amount alleged to be due by such Contract Counterparty,
                                                                      22
                                                                           and include complete contact information for such Contract Counterparty (including
                                                                           address, telephone number, and email address); (iii) comply with the Bankruptcy
                                                                      23   Code, the Bankruptcy Rules, and the Local Rules, and (iv) be served on the following,
                                                                      24
                                                                           so as to be actually received by them on or before the Cure Objection Deadline
                                                                           (collectively, the “Notice Parties”):
                                                                      25
                                                                                                    i.   Counsel to the Debtors. (a) Bush Kornfeld LLP, 601 Union
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 3

ec26m9015m
                                                                       21-00141-WLH11           Doc 486    Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 83 of 88
                                                                       1                                 Suite, Suite 500, Seattle, WA 98101, Attention: Armand J.
                                                                       2                                 Kornfeld (jkornfeld@bskd.com) and Thomas A. Buford
                                                                                                         (tbuford@bskd.com); and (b) Pachulski Stang Ziehl & Jones,
                                                                       3                                 LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles,
                                                                       4                                 CA      90067,     Attention:  Richard     M.     Pachulski
                                                                                                         (rpachulski@pszjlaw.com),       Ira      D.       Kharasch
                                                                       5                                 (ikharasch@pszjlaw.com),      Jeffrey     W.       Dulberg
                                                                       6                                 (jdulberg@pszjlaw.com)        and       Jason        Rosell
                                                                                                         (jrosell@pszjlaw.com).
                                                                       7
                                                                                                   ii.   the Office of the United States Trustee for the Eastern District
                                                                       8
                                                                                                         of Washington, 920 W Riverside Ave, Suite 593, Spokane, WA
                                                                       9                                 99201, Attn: Gary W. Dyer (Gary.W.Dyer@usdoj.gov).
                                                                      10                          iii.   Counsel to the Official Committee of Unsecured Creditors of
                                                                      11                                 Easterday Ranches, Inc. (a) Dentons US LLP, 1900 K Street,
                                                                                                         NW, Washington, DC 20006, Attention: Sam Alberts
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                                 (sam.alberts@dentons.com); and (b) Dentons US LLP, 303
                                                                                                         Peachtree Street, NE, Suite 5300, Atlanta, GA 30308,
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                                                         Attention: Sarah Schrag (sarah.schrag@dentons.com).
                                                                      14
                                                                                                  iv.    Counsel to the Official Committee of Unsecured Creditors of
                                                                      15
                                                                                                         Easterday Farms.      Buchalter, a Professional Corporation,
                                                                      16                                 18400 Van Karman Avenue, Suite 800, Irvine, CA 92612,
                                                                                                         Attention: Joseph M. Welch (jwelch@buchalter.com).
                                                                      17

                                                                      18           B.       Assignment Objection Deadline
                                                                      19          Any other objections to the assumption and assignment of any of the
                                                                           Transferred Contracts (an “Assignment Objection”) must: (i) be made in writing and
                                                                      20
                                                                           filed on the docket for the Chapter 11 Cases no later than July 8, 2021 at 4:00 p.m.
                                                                      21   (Pacific Time) (the “Assignment Objection Deadline”); (ii) state the basis of such
                                                                      22
                                                                           objection with specificity and include complete contact information for such Contract
                                                                           Counterparty (including address, telephone number, and email address); (iii) comply
                                                                      23   with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and (iv) be
                                                                      24
                                                                           served on the Notice Parties so as to be actually received by them on or before the
                                                                           Assignment Objection Deadline.
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 4

ec26m9015m
                                                                       21-00141-WLH11           Doc 486     Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 84 of 88
                                                                       1          If you file a Cure Objection or Assignment Objection satisfying the
                                                                       2   requirements herein, the Debtors and the Successful Bidder or Stalking Horse Bidder,
                                                                           as applicable, will confer with you in good faith to attempt to resolve any such Cure
                                                                       3   Objection or Assignment Objection without Bankruptcy Court intervention. If the
                                                                       4   applicable parties determine that the Cure Objection or Assignment Objection cannot
                                                                           be resolved without judicial intervention in a timely manner, the Bankruptcy Court
                                                                       5   shall resolve such objections at the Sale Hearing or such other date designated by the
                                                                       6   Bankruptcy Court.

                                                                       7         If the Successful Bidder or Backup Bidder, in accordance with the Bidding
                                                                           Procedures, identifies additional executory contracts or unexpired leases that it wishes
                                                                       8
                                                                           to add to the Transferred Contracts and Cure Schedule (each an “Additional
                                                                       9   Contract”) (or wishes to remove a Transferred Contract from the Transferred
                                                                           Contracts and Cure Schedule), the Debtors shall, within two calendar days of the
                                                                      10
                                                                           Successful Bidder or Backup Bidder making such a determination, send a
                                                                      11   supplemental Assumption and Assignment Notice to the applicable Contract
                                                                           Counterparties to such executory contracts or unexpired leases added or removed from
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           the Transferred Contracts and Cure Schedule. To the extent an executory contract or
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   unexpired lease is not assumed and assigned to the Successful Bidder, the Debtors
                                            ATTOR NE YS A T LAW




                                                                           may, in their sole discretion, reject such an unassigned executory contract or
                                                                      14
                                                                           unexpired lease to the extent permitted by law. In no event will the Successful Bidder
                                                                      15   be responsible for any unassigned executory contracts or unexpired leases.
                                                                      16           Objections from any Contract Counterparty to an Additional Contract (an
                                                                      17   “Additional Assignment Objection”) must: (i) be made in writing and filed on the
                                                                           docket for the Chapter 11 Cases no later than 7 calendar days after the Debtors have
                                                                      18   sent notice to such Contract Counterparty of their intention to assume and assign such
                                                                      19   Additional Contract (as applicable, the “Additional Assignment Objection Deadline”),
                                                                           (ii) state the basis of such objection with specificity, including, without limitation, the
                                                                      20   Cure Amount alleged by such Contract Counterparty, and include contact information
                                                                      21   for such Contract Counterparty, (iii) comply with the Bankruptcy Code, the
                                                                           Bankruptcy Rules, and the Local Rules, and (iv) be served upon the Notice Parties so
                                                                      22   as to be actually received by them on or before the Additional Assignment Objection
                                                                      23   Deadline.
                                                                      24         If a timely objection is filed, and cannot be resolved consensually, the
                                                                      25
                                                                           Bankruptcy Court shall resolve such objection at a hearing to be held (i) on or before 7
                                                                           calendar days from the timely filing of the Additional Assignment Objection or (ii)
                                                                      26   such other date designated by the Bankruptcy Court. Unless the Bankruptcy Court
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 5

ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 85 of 88
                                                                       1   orders otherwise, contemporaneously with the resolution of any such objection, the
                                                                       2   Additional Contract underlying such objection shall be deemed to have been assumed
                                                                           and assigned, or assigned, as the case may be, to the Successful Bidder or the Backup
                                                                       3   Bidder, as the case may be, without the necessity of obtaining any further order of the
                                                                       4   Bankruptcy Court.

                                                                       5       IF YOU FAIL TO TIMELY FILE AND PROPERLY SERVE A CURE
                                                                           OBJECTION OR ASSIGNMENT OBJECTION AS PROVIDED HEREIN (I)
                                                                       6
                                                                           YOU WILL BE DEEMED TO HAVE FOREVER WAIVED AND RELEASED
                                                                       7   ANY RIGHT TO ASSERT A CURE OBJECTION, ASSIGNMENT
                                                                           OBJECTION OR ADDITIONAL ASSIGNMENT OBJECTION, AS
                                                                       8
                                                                           APPLICABLE, AND TO HAVE OTHERWISE CONSENTED TO THE
                                                                       9   ASSUMPTION AND ASSIGNMENT, OR SALE AND TRANSFER, OF THE
                                                                           DEBTORS’ RIGHT, TITLE, AND INTEREST IN, TO AND UNDER, SUCH
                                                                      10
                                                                           TRANSFERRED CONTRACT ON THE TERMS SET FORTH IN THIS
                                                                      11   ASSIGNMENT NOTICE AND THE ASSET PURCHASE AGREEMENT TO
                                                                           BE ENTERED INTO WITH THE SUCCESSFUL BIDDER, (II) YOU WILL
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           HAVE CONSENTED TO THE ASSUMPTION AND ASSIGNMENT OF, OR
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   SALE AND TRANSFER OF, THE DEBTORS’ OR NON-DEBTOR’S RIGHT,
                                            ATTOR NE YS A T LAW




                                                                           TITLE, AND INTEREST IN, TO AND UNDER, ITS TRANSFERRED
                                                                      14
                                                                           CONTRACT, AS THE CASE MAY BE, WITHOUT THE NECESSITY OF
                                                                      15   OBTAINING ANY FURTHER ORDER OF THE BANKRUPTCY COURT,
                                                                           AND (III) YOU WILL BE BARRED AND ESTOPPED FOREVER FROM
                                                                      16
                                                                           ASSERTING OR CLAIMING AGAINST THE DEBTORS, THE SUCCESSFUL
                                                                      17   BIDDER, OR THE BACKUP BIDDER THAT ANY ADDITIONAL CURE
                                                                           AMOUNTS ARE DUE OR DEFAULTS EXIST, OR CONDITIONS TO
                                                                      18
                                                                           ASSUMPTION AND ASSIGNMENT, OR SALE AND TRANSFER, MUST BE
                                                                      19   SATISFIED, UNDER SUCH TRANSFERRED CONTRACT.
                                                                      20         The Debtors’ assumption and assignment, or sale and transfer, of a Transferred
                                                                      21   Contract is subject to approval by the Bankruptcy Court, and consummation of the
                                                                           closing of the Sale. If there is no closing, the Transferred Contracts shall be deemed
                                                                      22   neither assumed nor assigned, and shall in all respects be subject to subsequent
                                                                      23   assumption or rejection by the Debtors.
                                                                      24          The inclusion of any document on the list of Transferred Contracts shall not
                                                                      25
                                                                           constitute or be deemed to be a determination or admission by the Debtors or the
                                                                           Successful Bidder that such document is, in fact, an executory contract or unexpired
                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 6

ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 86 of 88
                                                                       1   lease within the meaning of the Bankruptcy Code, and all rights with respect thereto
                                                                       2   are expressly reserved.

                                                                       3          Any Cure Objection or Assignment Objection shall not constitute an objection
                                                                           to any of the other relief requested in the Sale Motion to be approved by the Sale
                                                                       4
                                                                           Order (e.g., the sale of the Assets by the Debtors to the Successful Bidder free and
                                                                       5   clear of all Encumbrances other than assumed liabilities). Parties wishing to object to
                                                                           the other relief requested in the Sale Motion (excluding the Bidding Procedures) must
                                                                       6
                                                                           timely file and serve a separate objection, stating with particularity such party’s
                                                                       7   grounds for objection, in accordance with the objection procedures approved and set
                                                                           forth in the Bidding Procedures Order.
                                                                       8

                                                                       9         The dates set forth in this notice are subject to change, and further notice of
                                                                           such changes may not be provided except through announcements in open court
                                                                      10   and/or the filing of notices and/or amended agendas and/or in accordance with the
                                                                      11   Bidding Procedures Order.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12         This Notice is subject to the full terms and conditions of the Bidding Procedures
                                                                           and Bidding Procedures Order, which shall control in the event of any conflict. The
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                                                           Debtors encourage parties in interest to review such documents in their entirety and
                                            ATTOR NE YS A T LAW




                                                                      14   consult an attorney if they have questions or want advice.
                                                                      15

                                                                      16   Dated: [●], 2021                     BUSH KORNFELD LLP
                                                                      17

                                                                      18                                        THOMAS A. BUFORD, III (WSBA 52969)
                                                                                                                BUSH KORNFELD LLP
                                                                      19

                                                                      20                                        RICHARD M. PACHULSKI (admitted pro hac vice)
                                                                                                                IRA D. KHARASCH (admission pro hac vice
                                                                      21                                        pending)
                                                                      22                                        JEFFREY W. DULBERG (admitted pro hac vice)
                                                                                                                JASON H. ROSELL (admitted pro hac vice)
                                                                      23                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                      24                                        Attorneys for Debtors and Debtors in Possession
                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 7

ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13   Pg 87 of 88
                                                                       1
                                                                                                                      EXHIBIT A
                                                                       2
                                                                                                            Schedule of Transferred Contracts
                                                                       3

                                                                       4

                                                                       5             Contract/Lease          Contract          Contract/Lease     Date of            Cure
                                                                            No.          Party             Counterparty             Title          Entry            Amount
                                                                       6
                                                                           1.                [X]                [X]                  [X]               [X]           $[X]
                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T LAW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                           DOCS_LA:336225.9 20375/001
                                                                      27
                                                                           ASSUMPTION AND ASSIGNMENT/CURE NOTICE
                                                                      28   – Page 1

ec26m9015m
                                                                       21-00141-WLH11           Doc 486   Filed 03/26/21   Entered 03/26/21 17:31:13         Pg 88 of 88
